 CHEYRON OILCOMPANYChevron OilCompany, Standard Oil Company of TexasDivision and Local 826,International Union of Operat-ingEngineers,AFL-CIO. Cases 16-CA-2890 and16-CA-3221May 15, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn December 26, 1968, Trial Examiner Harold X.Summers issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrailExaminer's Decision. The Trial Examiner alsofound that Respondent had not engaged in certain otherunfair labor practices alleged in the complaint and recom-mended dismissal of such allegations. Thereafter, theGeneral Counsel and Respondent filed exceptions tothe Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the addi-tions and the modifications set forth below.1.We agree with the Trial Examiner that Respondentviolated Section 8(a)(1) of the Act through District Pro-duction Superintendent Kirkvold's statements to employ-ees on December 6, 1967. As found by the Trial Examin-er,Kirkvold told the employees they had not receivedcertain benefits because of their representation by theUnion and promised them the prompt receipt of benefitsif they abandoned the Union.'2.General Counsel excepts to the Trial Examiner'sdating of the 8(a)(5) violation only from January 31,1967.General Counsel claims that Respondent neverengaged in good-faith bargaining with the Union andthat the violation should therefore be found provedas of an earlier date. For reasons set out below, wefind merit in this contention.The broad issue posed by the complaint's 8(a)(5)allegations is whether, in negotiating with the Union,Respondent performed the obligations Section 8(d) ofthe Act imposed upon it to "meet at reasonable timesand confer in good faith with respect to wages, hours,and other conditions of employment, or the negotiation' It is not without significance to the good-faith issues discussedbelow that these attempts to induce the Union's ouster occurred shortlyafter the end of the Union's certification year445of an agreement, or any question arising thereunder.. . ." Ultimate resolution of that issue, according towell-established concepts, requires consideration of thetotality of Respondent's conduct both at and'away fromthe bargaining table.2While not always easy to apply, the guidelines forassessing good faith, or the want of it, in situationswhere, as here, the parties have met across the bargainingtable for the 'ostensible p'urposes'of bargaining, are wellestablished. The concept contemplates more than "pure-ly formal meetings between management and labor whileeach maintains an attitude of `take it or leave it'; itpresupposes a sincere desire td reach ultimate agreementN.L.R.B. v. Insurance Agents' InternationalUnion, AFL-CIO (Prudential Ins. Co.),361U.S. 477.To be sure, the Act's good-faith standard does notrequire the yielding of positions fairly maintained. Butat the same time it does contemplate a willingness to"approach the bargaining table with an open mind andpurpose to reach an agreement consistent with therespective rights of the parties."Majure Transport Co.v.N.L.R.B.,198F.2d 735, 739 (C.A. 5). See alsoKohler Co.,148NLRB 14334, 1444, enfd. 345 F.2d748 (C.A.D.C.), cert. denied 382 U.S. 836;N.L.R.B.v.Herman Sausage Co., Inc., 275F.2d 229 (C.A. 5).In conformity with the principles above set out, wehave taken into account all of Respondent's activitiesfrom the time the Union came on the scene at thisplant.3 Viewed in unity, and not as separate and isolatedfragments, Respondent's objective actions support aninference that Respondent never engaged in good-faithcollective bargaining with the Union The considerationswhich impel us to that conclusion follow:First,the events immediately preceding the conductof the Board's election held on October 20, 1966, estab-lish, as the Trial Examiner found, that Respondent thendisplayed to its employees an "unmistakable aversion"to its employees' interest in being represented by theUnion.4 Respondent's effort to obtain the Union's defeatat the polls consisted of a series of communicationsto employees-oral and writtens-which, read as aYAs was stated by Mr Justice Frankfurter,in his separate opinioninN L R B vInsuranceAgents' International Union,AFL-CIO (Pru-dential InsCo ), 361 U S 477,505-506the significance of conduct,itself apparently innocent and evident-ly insufficient to sustain a finding of an unfair labor practice, "maybe altered by imponderable subtleties at work" Activities inisolationmay be wholly innocent,lawful and "protected" by the Act,but that ought not to bar the Board from finding,if the record justifiesit, that the isolated parts "are bound together as the parts of a singleplan [to frustrate agreement]The plan may make the parts unlawfulSwift & Co vUnited States,196 U S 375, 3963We have taken into account certain facts in addition to thoseset out in the Trial Examiner's Decision In so doing,we have reliedeither on documentary evidence or on testimony of Respondent's witness-es concerning its bargaining position'Although Respondent has a long history of bargaining with a numberof unions,including the Charging Union and/or its sister locals atother locations,no employees in any plant of this Division of itswidespread corporate enterprise had ever been successfully organizedas of the date the Union began organizing at the plant here involvedsThe TrialExaminer's recital of facts describing Respondent's pre-election campaign is limited to Magee's October 3 speech In additionto the speech,however, there were other communications to employeesnot mentioned by the Trial Examiner182 NLRB No. 64 446DECISIONSOF NATIONALLABOR RELATIONS BOARDwhole, conveyed the following message to its employees:that at other plants of the Company where the Unionwas the established bargaining representative, it hadbrought "trouble and strikes"; that the employeesshould not be misled into believing that they wouldfare better with the Union than they would if theyremained unrepresented; that the Company did not haveto sign a contract and agree to union demands and"there is no law" which compelled it so to do; thatif the Company did not agree to union demands, the"only thing" the Union could then do was to calla strike, in which event the company was perfectlyfree to hire permanent replacements"; that once a strikeris replaced during a strike "his job is lost"; that whilethe Company "hoped not to have a strike or any troublearound here" it knew its "legal rights" and was deter-mined to use them; that it did not intend to have "anyunion representative" tell it how to run its plant orto interfere with its right to establish the number ofbasic jobs; that it intended to apply its current policiesin making employee assignments and promotions to exist-ing jobs; and that "talk" concerning the Union's abilityto negotiate changes in these policies should not bebelieved. Respondent pointed out in this latter connectionthat its most recent contract with this Union at anotherplant contained the Union's agreement to provisions(quoted by Respondent to the employees) which "vest-ed" in the Company the right to determine employeequalifications for jobs, to assign employees to jobs,and to assign duties to employees.,Unlike the Trial Examiner we are unable to ignoretheRespondent's preelection statements in resolvingthe issue of Respondent's good-faith performance ofitsbargaining obligations., Respondent's objective con-duct in the period following the Union's certification,described below, contains numerousindiciaof Respond-ent's continuing hostility to the Union and of its deter-mined intent, consistent with that suggested by Respond-ent's preelection letters, to restrict the Union in theperformance of its representative functions.Second,a striking aspect of this case is the inordinatelylong delay of almost 3tmonths that intervened betweenthe Board's certification of the Union on October 26,1966, and the time when face-to-face negotiation of''The Trial Examiner's unwillingness to give any weight to Respond-ent's preelection statements in resolving the good-faith issue seemsto have been based, in part, upon an erroneous assumption that Johanes-sen, (whose "personal strategy," constituted as the Trial Examiner'snotes, the "fount i of General Counsel's case") had played no partin the Respondent's conduct of its antiunion preelection campaignIt is true that District Production SuperintendentMagee's signatureappears on most of the preelection literature, and that it was Mageewho prepared and delivered the October 3 speech referred to by theTrial ExaminerHowever, Johanessen's testimony reveals that Mageechecked his campaign communications with Respondent's Californialabor relations staff (which included Johanessen) before distributingthemAccording to Johanessen, the task of checking the "preelectionliterature"was assigned to his assistant, Charles Lantnp-one whoalso subsequently served as a member of Respondent'snegotiationcommittee Johanessen also testified that, while Lantrip was "prettymuch on his own" with respect to approving the material, Lantripdid in fact "consult" with Johanessen from time to time" beforeapproving the distribution of the various "literature items "contract terms actually began. A substantial part ofthe delay was attributable to Respondent's foot-draggingin responding to the Union's bargaining and informationrequests and to Respondent's lack of diligence in settingmeeting dates. The relevant facts-all undisputed-areas follows:On November 8, 1966, the Union wrote, asking thata meeting be scheduled at the earliest date on or afterNovember 20, "so that negotiations could be swiftlycompleted prior to the strike deadline in the oil industry,"then set for December 31, 1966.7 In the same letter,the Union, also asked for extensive information aboutpensions and insurance benefits, classifications and payrates, and paid vacation, holiday, and leave policiesthen in effect. Respondent failed to reply to the Union'sletter untilNovember 21, and then merely said: "Wewillbe available for a meeting on ' either December13, 14, or 15, 1966. At this time we can begin todiscuss the information requested in your letter ofNovember 8, 1966." Although Respondent thereafter,on December 4 and 6, 1966, did supply the Unionwith the wage, and certain of the other informationtheUnion needed to prepare its contract proposals,itdid so only after the Union had made a secondrequest for the information (by letter dated November25) and had threatened to file 8(a)(5) charges if itsrequestwas not honored promptly." Respondent didmeet with the Union on December 14. But in doingso, it came prepared neither to engage in face-to-facenegotiations nor to do more than "accept" the Union'sbargaining proposals for future consideration and toannounce the procedural conditions under which it wouldnegotiate.Respondent then failed to schedule anothermeeting until January 17, more than 30 days later. Atthe conclusion of that session-the first at which activediscussionof contract terms occurred-Respondentasserted it could not meet again until January 30.9In noting the inordinate delay in the commencementof negotiations,we are mindful of the fact that inNovember and December 1966, and in the early partAs of the date of that letter, industrywide negotiations were stillin progress These negotiations covered a multiemployer unit includingChevron employees and looked to a contract to follow the one expiringon December 31, 1966 They were concluded sometime in January1967, and resulted in a contract containing a larger package of wagesand benefits than that in the prior contract8Even then Respondent did not furnish all the information the Unionhad asked for8 It is well established that unreasonable employer delays in accordingunions the opportunity to engage in face-to-face negotiations, eventhough not deliberate, constitute impermissible impediments to the effec-tive operation of the bargaining process as contemplated by the ActThe reason for this, as the relevant cases make clear,isthat thepostponement of collective bargaining tends to weaken and impair theunity and economic power of the represented group on the one hand;and, on the other, to secure for the employer a dominant positionat the bargaining table See,for example,AH Belo Corp v N L R B.,411F 2d 959 (C A5),N L R B v ExchangePartsCo , 339 F 2d829, 832-835 (C A 5), "M" System Inc , 129 NLRB 527, 548-549,J H Ritter Rev Mfg Co, Inc , 86 NLRB 479The importance of prompt negotiations to a union's maintenanceof its bargaining strength is even greater where, as here, the employeeshave never before been represented, and, in addition, they have ineffect been told by their employer that their selection of the unionwould be a futile act CHEVRON OIL COMPANYof January 1967, Respondent was also a participantin the negotiations which ultimately settled the termsof the nationwide oil industry contract for a periodeffective January 1, 1967. But, on the record beforeus, we do not believe that Respondent's foot-draggingin the handling of its relations with the Union herewas justified by its preoccupation with bargaining obliga-tions elsewhere. The testimony of Johanessen and Lan-trip plainly reveals that neither of them was chargedwith the responsibility of representing the. Respondentat the industrywide negotiations, and that, moreover,they are but two of a total of eight individuals whocompose Respondent's permanent complement of laborrelations experts. Nor does Respondent's bargaining else-where supply legitimate explanation for its failure toreply to unionbargaining, and information requests withthe same kind of promptness and courtesy which itis reasonable to assume it would display in the conductof other of its important business affairs. Viewed inthe context of Respondent's earlier antiunion campaignand of its later conduct at and away from the bargainingtable, we find that Respondent's delaying tactics supplyaffirmative evidence that Respondent's hostility to theUnion survived the election and that it was unwillingto accept and to deal with the Union in good faith.Third,Respondent's course of conduct in the negotia-tions, particularly when appraised with its other conduct,elsewhere considered, reflects that it approached thebargaining table with the attitude of an employer whois unreconciled to his employees' choice of union repre-sentation,who is determined not to surrender in anymaterial respect the full freedom'he previously enjoyedto regulate his labor relations unilaterally, and whohas no serious desire to reach agreement through thepeaceful processes of collective bargaining, except, per-haps, upon a basis which would subvert the Union'sbargaining status. The aspects of the Respondent's 'con-duct at the bargaining table which we deem particularlynoteworthy are as follows:On January 17, 1967, the first day on which activebargaining commenced, Respondent, after ostensiblysubmitting the union proposals to give-and-take discus-sion, rejected virtually all of them.10 On January 18,itplaced on thetable a draft of the bargaining contractterms it had previously formulated and, by the nextsession,held on January 30, made clear that it wouldstand firmon itsproffered contract terms. Thereafter,throughout the course of the negotiations, it continuedto insist on its contract terms without any modificationof any major item they contained.As more fully described in the Trial Examiner's Deci-sion,Respondent unyieldingly demanded an absolute1"Of the approximately 25 specific demands for changes in workingconditionswhich the Union's initial draft proposed, Respondentacquiesced in only two- those covering shift wage differentials andpaid holidays Both of these provided for the differentials and holidaystowhich it had agreed in the industry contract However, as notedby the Trial Examiner, practices at this plant with respect to holidaypay rights were in fact more liberal than those at other plants whereemployees were required to work 6 months before getting paid holidayrightsThe Union was not aware of this fact when it made its proposals447right of unilateral control over most of the importantaspects of the employment relationship. As the ostensiblequid pro quo,itoffered only to guarantee that unitemployees would be paid the same wage rates andreceive the same fringe benefits as those its unrepresent-ed employees would receive under its established poli-cies.But even with respect to such wage and benefitrates, Respondent's contract proposal reserved to man-agement complete discretion to alter the terms of thefringe benefits and to decide that, because of "special"circumstances, Respondent could pay or compensateany employee at more than the contract's guaranteedrate. Furthermore, in line with its preelection statementto employees that if the Union was selected, Respondentwould not agree to union demands contemplating anyrestrictions on its freedom to "run this plant" or "toestablish basic jobs" as it saw fit, Respondent's proposedcontract sought an unfettered right unilaterally to estab-lishnew job classifications; to eliminate or to mergeexisting ones; to assign to employees in listed job classi-fications any duties described in other job classifications;to assign unit work to out-of-unit employees; to transferunit employees to out-of-unit jobs, and out-of-unitemployees to unit jobs; to promote, demote, or selectemployees for layoff on the basis of its own judgmentof the qualifications and ability of its employees (usingseniority as a factor only if, in its judgment, otherfactors were equal); to discharge or discipline employeesfor such "cause" as management might define it; andto follow or to change any existing practices or shoprules about which the contract was silent. At the sametime, Respondent proposed a tight "zipper" clause topreclude bargaining on these and other subjects duringthe contract term. In addition, it insisted on a rigidno-strike clause,while refusing to submit any of itsactions to any form of arbitration.The Union refused to contract on the basis ofRespondent's terms for the expressed reason that itand the employees whom it represented would be bettersituated without any contract at all-and with reason.For without the contract demanded by Respondent theUnion would have the statutory right to: (1) advanceconsultation and bargaining concerning the mandatoryupon unilateral control; and (2) grieve and engage instrike action in the event that changes in conditionsof employment made without union consent were deemedserious enough to warrant such economic action.The Union did, however, make numerous attemptstomove closer to Respondent's position. As set outmore fully in the Trial Examiner's Decision, the Unionvariously (but unsuccessfully) sought to compromiseby offering to accept a no-strike clause if Respondentwould agree to, arbitration; by proposing as a substitutefor Respondent's management rights clauses the manage-ment rights provisions contained in the Union's contractat the El Paso, Texas, plant of a sister company;"" The El Paso contract's management rights clause was the onereferred to by the Company in its preelection literature This vestedin the Company the right of "supervision and control of all operations,and the direction of all working forces, such as the determination(Cont ) 448DECISIONSOF NATIONALLABOR RELATIONS BOARDand finally by indicating that it might be willing toaccept all of Respondent's proposals on these subjectsasmade on the one condition that Respondent agreeto a voluntary arbitration procedure whereby if theUnion requested arbitration of a disputed issue, Respond-ent was free to refuse, but the Union would then befree to strike over that issue.The reasons for Respondent's adamant insistence onitsbroad restrictive proposals, as expressed at the bar-gaining table, and by its negotiators at the hearing,were clearly not related to any present or then anticipatedbusiness needs of the Company. Nor did Respondentseek to justify its demands on that basis. Its positionseemed to be, simply, that so long as the Union wouldnot or could not strike its operations, Respondent riskednothing byinsistingthat the Union waive its rightsto bargain in the broad areas above described as acondition of obtaining any contract at all.12As legal justification for its bargaining attitude andconduct, Respondent relies heavily upon the SupremeCourt's holding inAmerican National Insurance Co.v.N.L.R.B.,343 U.S. 395, that "management rights"proposals are among the appropriate subjects of collec-tive bargaining. But the Court in that case also madeclear that the right to negotiate for the inclusion ofmanagement rights proposals in a contract is not unqual-ified, but, as in the case of all other proposals coveringbargainablematters,remains subject to the applicationof good-faith bargaining standards. See 343 U.S. atpage 409. In the instant case, the extreme breadth ofthe management rights provisions demanded by Respond-ent, viewed in context with the other considerationsof the size of the work force, the right to hire, suspend, disciplineand discharge for just cause, the establishment of work rules, theassignmentof employees to jobs andassignmentof duties to employees,"all subject to a provision that "the Company will not exercise theserights for the purpose of violating the terms ofthis agreement " Inaddition,although thatcontract contained a no-strikeclause, it alsoprovided for arbitrationiiWe note in this connection Johanessen's testimonial explanationsof the reasons for Respondent's adamant stand on the clauses whichwould have stringently restricted the Union's exercise of its representa-tive functionsAs noted by the Trial Examiner, Johanessen testified,interalia, that up to January 30, he would have considered offeringthUnion "some form of arbitration" and a "better contract" butthen decided not to because of his certainty as of that date thattheUnion could not or would not take strike actionBased in partupon his unsupported assumption that Johanessen played no part inthe Respondent's preelection campaign, the Trial Examiner concludedfrom the above-described testimony that Johanessen was prepared atthe outset of negotiations to discuss and to consider the bargainableissues in good faithWe do not adopt this conclusion Indeed, andbearinginmind Respondent'sannouncements during the preelectionperiod, we believe Johanessen's overall testimony plainly reveals thatRespondent's proposals were not framed or advanced with any businessobjectives in mind, but that they were formulated, rather, with a viewtoward demonstrating to the unit employees the "truth" of Respondent'spreelectionstatementsas to Respondent's ability and intent tofrustrateunion attemptsto obtain any effective voice in establishingor maintainingwork and job conditionsIn any event, and to the extent that Johanessen's testimony mightbe viewed as an averment of his good-faith approach to the collective-bargainingprocess,we view that testimony at best as a self-servingdeclarationhavingno probative value sufficient to overcome Respond-ent'smanifestationsof bad faith as revealed by its objective conductboth before and after January 31to which we have adverted, satisfies us that Respondent'sinsistence on such provisions was guided primarily bya purpose to bypass and undermine the status, authority,and prestige of the Union as an employee representa-tive-a purpose which we find antithetical to the conceptof good-faith bargaining. 13American National Insurancetherefore provides no sanctuary for Respondent.In light of its long experience in bargaining withunions in all parts of its extensive operations, to whichRespondent proudly points, Respondent should be wellaware that its mere willingness to meet with the Unionand to proffer it a contract does not alone suffice asa fulfillment of its good-faith bargaining duty. Evenin regard to meeting with the Union, Respondent seemeddetermined to control the number and the frequencyof the meetings and to bring the bargaining to a stateof deadlock soon after it commenced. And in regardto the specifics of its contract proposals, it isnot withoutsignificance that of the many contracts between Respond-ent and other unions representing its employees, nonecontained provisions so restrictive of union representa-tive functions as the one which the Respondent adamant-ly here proposed.To summarize: The cumulative force of all the relevantcircumstances supports an inference that Respondentneverapproached the bargaining table with a bona fideintent to strive for a mutually satisfactory agreement.On the contrary, and without giving conclusive weightto any separate element in this case, we are convincedand find that all times here relevant, Respondent wascommitted to, and utilized, a purposeful bargaining strat-egy designed to hamper the Union's performance ofits representative functions and to undermine the Unionin the eyes of its employees as an effective collective-bargaining agent. The factors to which we attach particu-lar significance include: (1) Respondent's display of hos-tility to the Union during the preelection period; (2)itsdelays immediately after the election in schedulingbargainingmeetingsand in furnishing relevant bargaininginformation to, and in otherwise conducting its businesswith, the Union; (3) its refusal to consider any contractwhich did not contain onerous restrictions on unionrights as evidenced by its insistence upon the combinedinclusion of "management rights" provisions, a rigidno-strike clause, and no resort to arbitration; (4) thelack of any demonstrated business justification for itsinsisting on such stringent contractual restrictions ontheUnion's exercise of its representative functions;(5) the fact that Respondent has no contract with anyother union with such wide-ranging and onerous restric-tions on union rights; (6) Respondent's systematic oppo-sition in the course of more than 1 year of bargainingto practically every proposal of the Union looking tobetter noncost employee conditions and to the modifica-tion of the broad waivers of bargaining rights Respondentdemanded as a condition of contract; and (7) its unlawfulattempts to have employees abandon the Union. Onthe basis of the record evidence, we are persuaded" CfIndianaMetal Products, A Textron, Inc ,180NLRB No96,Stuart Radiator Core Manufacturing Co ,173 NLRB 125 CHEVRON OIL COMPANYand find that, in its dealings with the Union at alltimes on and after December 14, 1966, Respondentfailed and refused to negotiate in good faith and therebyviolated Section 8(a)(5)'and (1) of the Act. 143.The General Counsel has, also excepted to theTrialExaminer's failure to find violative of the Act,and to provide an appropriate compensatory remedyfor, Respondent's conduct in withholding from the unitemployees here involved,'during the period from January1,1967, to May 16, 1967, and on and after January1,1968,wage increases and improved benefits that itgranted other employees.'' We find merit in these excep-tions.As appears from the Trial Examiner's . Decision,Respondent as a matter of normal, policy follows themost recently negotiated industrywide contract in deter-mining thewage and benefit ,increases to be granteditsunrepresented employees, and at plants not coveredby that contract, to be offered to organized employees.The industrywide contract negotiated in late 1966 provid-ed for a 14-cent hourly wage increase plus certain fringebenefit increments to be effective January 1, 1968.Respondent placed these wage benefit increases intoeffect for its unrepresented employees as of the sched-uled dates, and at its organized facilities not coveredby the industrywide agreement included them in itsproposals to the affected unions when their contractswere opened for negotiation. This wage benefit packagewas offered the Union here involved at the first formalbargainingmeeting held on January 17, 1967. In thesubsequent negotiations, as the Trial Examiner found,both parties understood that the Union had no seriousobjection to the amount of the wage benefit packageso offered. The bargaining impasse which occurred onJanuary 31, 1967, and was never thereafter resolved,resulted, not from any basic disagreement over economicterms, but from Respondent's adamant insistence, foundto have been in bad faith, upon the inclusion in thecontract of broad "managementrights" and related pro-visions which, if accepted, would have largely eviscerat-ed the Union's role as a statutory representative.To avoid prejudice to the unit employeeson an itemnot in issue, the Union, following the impasse, soughtto have Respondent put into effect retroactively forthese employees, without a contract, the wage-benefitincreases it had earlier granted its unrepresented employ-ees and offered the union. Respondent refused to doso. Its wage benefit offer, it explained, was conditionedon consummation of a full collective-bargaining agree-ment,and it wanted to hold, back, the, increases asa "club" or "leverage" to force the Union to yieldto Respondent'sbargainingposition. On May 16, 1967,Respondent relented partially from its earlier stand by" Although we are satisfied that Respondent's violation of its bargain'mg duty may properly be found as of the date of the Union"s certification,the General Counsel's exceptions ask only that the violation be datedas beginning on December 14, 1966, and that its earlier conduct beviewed only as background evidence of Respondent's failure to conductits negotiations in good faith Our findings accord with this requestThe aforesaid conduct was alleged to be violative of Sec 8(a)(I)and (3), as well as part of the alleged 8(a)(5) violation449putting into effect for unit employees, without a contract,the first phase 14-cent hourly increase it had grantedother employeesat the beginningof that year. Butitmade that increase effective only from the May 16date. The denial of retroactivity thus stoodas a reminderto the unit employees that they would have fared betterhad they remained unrepresented. Respondent did not-at least up to the date of the close of the hearingin this case-place in effect for unit employees thesecond phase 4-0ercent wage increase called for bythe industrywide" contract, although this increase wasmade effective for'all its other employees, both represent-ed and unrepresented, as of its January 1, 1968, sched-uled date.ts Respondent rejected the Union's requestto have this increase extended to unit employees aswell. The reason it gave the Union for this withholdingwas the same as for the earlier one. However, otherevidence reveals that Respondent intended the withhold-ing to serve a broader purpose-to impose economicpressure on the unit employees to induce them to getrid of-the Union. 17The Trial Examiner dismissed the complaint's 8(a)(1)and (3) allegations- predicated on Respondent's wagebenefit withholdings. In his view, Respondent's conductamounted to no more than an exertion of "economicpressure at the bargaining table" which had neitherthe purpose nor' the effect of coercing employees inthe exercise of their bargaining rights or of discouragingtheir desire for membership in the Union. In arrivingat that conclusion, the Trial Examiner-as his analysisof this issue shows-evaluated Respondent's withholdingaction in isolation,' without relating it to Respondent'sunlawful course of bargaining and to the 8(a)(1) violationthat he found. In this respect we believe the TrialExaminer erred, `and therefore erred, as well in theconclusion he reached.Were it -not for the unfair labor practicesetting inwhich the withholding action occurred, we would havehad no hesitancy in adopting the Trial Examiner's finding.Ithas long been an established Board principle that,in a context of good-faith bargaining, and absent otherproof of unlawful motive, an employer is privilegedto withhold from organized employees wage increasesgranted to unorganized employees or to condition theirgrant upon final contract settlement.Shell Oil Co., 77NLRB 130. As-the Supreme Court made clear inAmeri-can Ship Building Co. v. N.L.R.B.,380 U.S. 300, theAct accords employees no right to insist upon theirbargaining demands free from economic disadvantages,and an ' employer's use of economic pressures solely"'In the,case of represented employees this was in accordance withcontracts earlier made," Thus,as found by the Trial Examiner,Respondent,through DistrictSuperintendentKirkvold, in a conversation with certain unit employees,attributed"the absence of benefits'to the fact that the employeeswere representedby, Local826, and [promised] that there would beadditional benefits if the employees would forego such representation."This conversation occurred on December 6,,1967 A meeting had beenscheduled for the following day to consider,inter, alia, theUnion'srequest that the second phase increase be made effective for unitemployees on its scheduled date 450DECISIONSOF NATIONALLABOR RELATIONS BOARDin support of a bargaining position cannot be held unlaw-ful for that reason alone.InShell Oil,however, the Board was careful to restrictthe principle it there declared to situations where anemployer wasengaged ingood-faith bargaining. And,similarly inAmerican Ship Building,the Supreme Court,inupholding the legality of the lockout involved inthat case, thought it important to stress the employer's"legitimate" bargaining position and to observe thatin the case before it there wasno allegation that the employer used the lockoutin the service of designs inimical to the processof collective bargaining. There was no evidenceand no finding that the employer was hostile tohis employees' banding together for collective bar-gaining orthat the lockout was designed to disciplinethem for doing so."The Court also specifically distinguished cases "wherethe Board has concluded on the basis of substantialevidence that the employer has used a lockout as ameans to injure a labor organization or to evade hisduty to bargain collectively." 380 U.S. at 308.In a case subsequently decided,American Store Pack-ingCo.,158NLRB 620, the Board pointed to thisdistinction in holding a lockout by an employer to beunlawful under Section 8(a)(1) and (3), where an impassehad resulted not from a good-faith disagreement overeconomic matters, but from the employer's refusal tonegotiate in a lawful manner. The Board found that,as the lockout was in support of a bargaining positiontaken and maintained in bad faith, it was without "legiti-mate" economic justification.Although the economic pressure imposed on the unitemployees in this case took the form of a wage benefitwithholding rather than a lockout, we believe that, thedistinction drawn inAmerican Store Packingand theprinciple there applied are equally applicable here. Itisapparent to us that the wage benefit withholdingin the instant case, like the lockout in the last citedcase, was used by Respondent "in the service of designsinimical to the process of collective bargaining." Theforeseeable and clearly intended effect of the withholdingwas to confront the Union with a Hobson's choice:The Union could either capitulate to Respondent's bad-faith bargaining position, and thereby abdicatein largemeasure its statutory role as an employee representative,or it could remain without any contract at all whilethe unit employees continued to suffer the loss of benefitsbeing enjoyed by other employees and which wouldhave been theirs also had they not voted in the Union.Whichever path the Union chose, it could only leadto undermining it in the eyes of employees as an effectualemployee representative. As the Respondent's withhold-ing action was thus anintegralpart of its unlawfulcourse of conduct,'" it must also be viewed as repugnantto statutory policy, and therefore cannot be justifiedas conduct serving legitimate interests of Respondent." See 380 U S at 308-309" That course of conduct, as our findings elsewhere reflect, beganbefore the start of the negotiations`^In our judgment, the record in this case establishesall the elements necessary to support the complaint's8(a)(l) and (3) allegations relating to the wage benefitwithholdings. Clearly there were discrimination in thesense of economic injury, both because the unit employ-eeswere being denied benefits granted others, andbecause they were being deprived of benefits they wouldhave enjoyed had they remained unrepresented. As theinjury thus imposed was a direct outgrowth of theemployee's selection of the Union and the Union'sfrustrated effort to bargain on their behalf, the discrimi-nation had a natural tendency and foreseeable effectof reducing employee desires for continued union repre-sentation.We have already found that the withholdingactionmay not in the circumstances of this case beviewed as a "legitimate" use of economic pressureto obtain a favorable contract. There remains, then,only the question of unlawful motivation. We believethat this element is adequately satisfied by the findingof Respondent's unlawful bargaining, which the with-holding served to implement and of which it was partand parcel. But if more specific proof of unlawful purpos-es in the withholding itself is deemed necessary, itis supplied by the findings based on Kirkvold's December6,1967, coercive statements to employees to whichwe made reference above.For the reasons expressed, we find that Respondent'swithholding of the wage benefit package was, as allegedin the complaint, violative of Section 8(a)(1) and (3),aswell as an integral part of its 8(a)(5) conduct.Weshall therefore provide the usual remedy therefor, includ-ing a direction that the unit employees be made wholefor the losses they thereby sustained.20ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that Respond-ent, Chevron Oil Company, Standard Oil Company ofTexas Division, Snyder, Texas, its officers,agents, suc-cessors, andassigns, shalltake the action set forthin the Trial Examiner's Recommended Order, with thefollowing addition:1.Insert the following as paragraph 2(b) of the Order,and renumber the remaining paragraphs now containedin the Trial Examiner's Decision accordingly:"Make whole the employees in the unit foundappropriate herein for any monetarylossesthey have2We believe, moreover, that even in the absence of an 8(a)(l)and (3) finding, such a make whole remedy for the 8(a)(5) violationiswarrantedRespondent in its contract proposal conceded in effectthat the unit employees were due the increased wages it offered. Itis reasonable to conclude that but for Respondent's unlawful bargainingan agreement would have been reached prior to the January 31, 1967,impasse, and would have included the increases offered by Respondentas a very minimum. The amount in question is clear, definite, andcertain, and not a matter for speculation In these circumstances, itappears to us that such a remedy is clearly justified in this caseon the basis of existing Board precedent SeePetrolane Gas ServiceCo. 174 NLRB No 88 CHEVRON OILCOMPANYsuffered as a result of the Respondent's failure to makeapplicable to such employees the increased wages andbenefits generally granted by Respondent to its unrepre-sented employees as of January 1, 1967, and againas of January 1, 1968, together with interest at therate of 6 percent per annum."2.Footnote 57 second sentence should be amendedto read as follows:"In the event this Order is enforced by a judgmentof the United States Court of Appeals, the words inthe notice reading `Posted by Order of the NationalLabor Relations Board' shall read 'Posted pursuant toa Judgment of the United States Court of Appealsenforcing an Order of the National Labor RelationsBoard.' "3.Add the following paragraph as the last indentedparagraph on the notice which Respondent is requiredto post under the provisions of this Order:WE WILL reimburse the production and mainte-nance employees represented by the above-namedUnion at our North Snyder, Texas, gas plant, forany monetary losses they have suffered as a resultof our failure to make applicable to such employeesthe increased wages and benefits we generally grant-ed to our unrepresented employees as of January1,1967, and as of January 1, 1968, together withinterest at the rate of 6 percent per annumTRIAL EXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner: This matterwas first heard on the complaint' of the General Counselof the National Labor Relations Board (herein calledthe General Counsel and the Board, respectively),alleg-ing that "Standard Oil Company of Texas" had engagedin and was engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the NationalLabor Relations Act (the Act): The answer to the com-plaint admitted some of its allegations, denied some,disclaimed knowledge as to others, and pleaded affirma-tively; in effect, it denied the commission of any unfairlabor practices. Pursuant to notice, a hearing on theissueswas held before me at Snyder, Texas, on 7days between August 29 and September 14, 1967, inclu-sive.On the first day of hearing, the name of theparty respondent was corrected to that which appearsin the caption of this case (herein called Respondent);the complaint was amended by the addition of furtherallegations of violations of Section 8(a)(5) and (1) ofthe Act; and the answer to the complaint, as amended,again denied the commission of any unfair labor prac-tices.After the hearing on the original complaint had ended,but before any decision thereon was issued, a secondcomplaint was issued,2 alleging that Respondent had,been and was engaging in unfair labor practices within'The original complaint(Case16-CA-2890)was issuedApril 24,1967, the charge initiating the proceeding was filed on February 9,19672 In Case16-CA-3221,on March 29,1968The charge initiatingthe new complaint was filed onFebruary 7, 1968451the meaning of Section 8(a)(1), (3), and (5) of the Act.Respondent's answer admitted some of theallegationsof the new complaint, denied others, and disclaimedknowledge as to others; in effect, it denied the commis-sion of any unfair labor practices.Prior to the opening of the hearing on the secondcomplaint, the General Counsel, representing that thepurposes of the Act would be effectuated and thatunnecessary costs or delay would be avoided thereby,moved that the record based on the original complaintbe reopened and that the two complaint proceedingsbe consolidated. The motion was granted and, pursuantto notice, a further hearing on the consolidated proceed-ingswas held before me at Snyder, Texas, on May21and 22, 1968. At the resumed hearing, the newcomplaintwas amended in certain respects; andRespondent's answer to the amended allegations, madeat the hearing, still constituted, in effect, a denial ofthe commission of any unfair labor practices.During each of the series of hearing sessions, allparties were afforded full opportunity to call and examineand to cross-examine witnesses, to argue orally, andthereafter to submit briefs.3The points at issue are (1) whether Respondent,through an agent, interfered with, restrained, or coercedemployees in the exercise of their self-organizationalrights (a) by promising benefits and threatening the lossof benefits to induce them to forego union representationand (b) by withholding from employees certain increasedwage benefits during each of two periods of time; (2)whether Respondent, by the withholding of benefitsreferred to in (1), (b),supra,discouraged membershipinLocal 826 by discrimination with respect to workingconditions; and (3) whether Respondent, through agents,refused to bargain with Local 826 within the meaningof the Act (a) by making the promises and threatsalluded to in (1), (a),supra,in that this conduct wasdesigned to undermine the union and to destroy itsmajority status, (b) by withholding the benefits referredto in (1), (b),supra,in that this conduct was designedto undermine the union and to destroy its majoritystatus, (c) by bargaining directly with employees overworking conditions, thereby derogating from the exclu-sive bargaining representation status of Local 826, and(d) in view of the facts revealed by the evidence sur-rounding the above issues and under the circumstancesof its overall negotiations with Local 826, by merelygoing through the pretense of bargaining, thereby failingto discharge its obligation to bargain in good faith.Upon the entire record4 in the case, including my'At the close of the first series, pursuant to permission granted,Respondent filed a reply brief and the General Counsel filed a counterre-ply brief'On or about October 12, 1967, the General Counsel filed a motionto correct the transcript of the hearing up to that date, and, on May10, 1968, 1 issued an Order To Show Cause why the transcript shouldnot be corrected in specified respects, some but not all of whichcorrections were contemplated by the General Counsel's motionNogood cause to the contrary having been shown, the corrections indicatedin the Order To Show Cause (which is received in the record asTx Exh 1) are hereby ordered made The General Counsel's motionto correct the transcript is hereby granted to the extent it seeks correc-(Cont ) 452DECISIONSOF NATIONALLABOR RELATIONS BOARDevaluation of the reliability of witnesses based uponthe evidence and my observation of their demeanorImake the followingFINDINGS OF FACTICOMMERCEStandardOilCompany of Texas is a division ofChevron Oil Company, a California corporation whollyowned by Standard Oil Company of California, alsoaCalifornia corporation,5 a division whichwith its914 employees, is primarily engaged in the explorationand drilling for and the extraction and processing ofgas and liquid hydrocarbons The division, at all timesmaterial herein, has maintained its principal office andplace of business at Houston, Texas and, among otherfacilities, has operated a plant at Snyder, Texas (sometimes called the North Snyder gas plant), where it isengaged in the production of gasoline and related prod-uctsDuring the 12 months preceding April 24, 1967,Respondent sold, and transported and shipped directlyfrom points within the State of Texas to points outsidethe State of Texas products valued at in excess of$50,000Respondent is an employer engaged in commercewithin the meaning of the ActIITHE UNIONThe charging party, Local 826,InternationalUnionof OperatingEngineers,AFL-CIO(herein,Local 826),is a labororganization within the meaningof the ActIIITHE ALI EGED UNFAIR LABOR PRACTICESA Background and SettingThe North Snyder gas plant is engaged in the strippingof liquid petroleum from raw gas, the heavier compoundsare drawn out and sold (at wholesale) in liquid form,while the gas is sent out in pipelinesDuring the period relevant hereto 18 nonsupervisoryemployees worked at the North Snyder plant This groupconstituted all of Respondent's nonsupervisory produc-tion and maintenance employees at this plant, whichgroup (specifically excluding guards, office clerical andprofessional employees, and supervisors as defined inthe Act) I find to be a unit appropriate for purposesof collective bargainingPrior to the fall of 1966, no employees of Respondenthad been organized for bargaining purposes'' On October20, 1966, in a Board proceeding and pursuant to theagreement of all parties, a vote among the employeesin the instant bargaining unit was conducted by theLionswhich hive been mide by this order in other respects it isdeniedNot a p irty heretoRespondents p Trent Stand ird Oil Company of California itselfor through other iffilvites de ilt with 28 different unions-includingLoc,il 826- it 70 loc ttionsRegional Director for Region 16 in which a majoritydesignated Local 826 as their representative for bargain-ing purposes, and, on October 28, the Regional Directorcertified that local as the exclusive bargaining representa-tive of the employees in the unit I find that, on andafterOctober 20, 1966, including all times pertinenthereto, Local 826 has been and is the exclusive representative of all employees in said unit for purposes ofcollective bargaining over working conditionsIfind further that, at least since November 8, 1966,and at all pertinent times thereafter, Local 826 hasrequested and is requesting that Respondent bargainwith it over the working conditions of the employeesin the unitB Chronology of EventsIThe preelection conductAs requested by the General Counsel, I find that,on or about October 3, 1966-shortly prior to the holdingof the representation election alluded to in the subsectionimmediately preceding this one-Mr D T Magee, thenRespondent's production superintendent for the Districtwhich included the North Snyder plant, delivered aspeech to the employees who were eligible to votepurporting to express "the company's position," hedisplayed an unmistakable aversion to unions, presentedstrong arguments against the employees' voting for repre-sentation by Local 826, and, among other things, said,"There is no law that forces the companyto agreewith the views and demands of the union, even ifthe union should win an election here ' I find, onthe other hand, that Edward Johannessen assistant manager in the labor relations department of Respondent'sparent corporation, Standard Oil of California-and theindividual whose personal "strategy," the General Coun-selhere argues, established Respondent's "intransigence" in its subsequent bargaining conduct-playedno part in the preparation or in the delivery of thespeech2The opening of negotiations-The first session(December 14 1966)As noted earlier, Local 826 won the election andwas certified as the affected employees'bargaining agenton October 20, 1966 By letter dated November 8,from Frank Parker, business manager of the local, toMagee, Local 826 asked for certain information, gavethe names of those on its plant "workmen's committee,"noted its readiness to begin negotiations after November20, and asked to be advised of dates available formeetingsOn November 21, Magee wrote Parker thatcompany representatives would be available for a meeting on December 13, 14, or 15, at which time, also,they would be ready to discuss the information requestedin the letter of November 8 Parker by letter of Novem-ber 28, suggested that the firstmeetingbe held onDecember 14, responding, Magee assented only noting CHEVRON OIL COMPANYthat the meeting be held at the District offices insteadof at the plantBefore the date scheduled for the meeting, Parkerprotested the failure of Respondent to have submittedthe information requested by him in his letter of Novem-ber 8 In a letter sent on December 2, he stated, InyourletterofNovember 21, 1966, you said that wewould discuss [the requested information]at our negotiationsmeeting on December14thThisisnot satisfac-tory " He stated that Local 826 intended to submita complete contract proposal on December 14, andthat the information was necessary for its preparation"If I do not receive this informationshortly,"the lettercontinued,"I shall be obliged to file a refusal to bargaincharge with the NLRB"In his letter,Parker also notedthatRespondent had made certain"policy changes"since the election,which changes, he suggested, oughtto be discussed with the union s employee representa-tives whose names had been furnished earlier He closedwith the hope that negotiations could be swiftly complet-ed-"prior to the strike deadline in the oil industry,"then set for December 31, 1966Magee responded on December 6 His letter, withattachments,gave certain of the requested informationand purported to explain why the rest of it wouldrequire discussion at the meeting set for December14As for the"policy changes" mentioned in Parker'sletter,Magee disclaimed any knowledgeThe first negotiating meeting between Respondent andLocal826 was held at Respondent'sDistrict officeson December 14 Each was represented by a groupof individuals, for whom EdwardJohannessenand FrankParker were the respective principal spokesmenThe meeting started at 9 a in At the outset, Parkermentioned some matters which Local 826 regarded as`grievances,"and company representatives said thesematters would be looked intoParker presented a comprehensive contract proposalon behalf of Local 826 He noted that progress wasbeing made on industrywide wage negotiations then goingon" and that a new wage pattern would undoubtedlyemerge before the year ended, he hoped that the partieshere would have as many meetings as possible in Decem-ber, so that there would be ` no problem" about thewage increase Johannessen agreed that time was ofthe essence,but said he did not believe that a contractcould be consummated by the end of December, hecalled attention to the tightness of Respondent's repre-sentativesschedules,pending negotiations with otherunions, and the imminence of the holiday season Amongother things, he alluded to the possibility that manage-ment might be faced with an industrywide strike, Parker'sresponse`Well, you might have one here, too 'As a point of procedure,Johannessen said thatRespondent would not finally agree on any changesof substance in contract language at the bargaining tableWith few changes-where relevant noted below-the same groupsattended subsequent meetings and the same persons acted as spokesmen"These negotiations involved a number of labor organizations anda number of companies including Respondent453in each case, he said, a recess would be necessary"for fullconsideration'Moreoverhe said,all companyproposalsor counterproposalswould be in writing Local826 objected to the delay involved,butRespondentsaidthat it wantedno misunderstandings,and the unionwent along withthe suggested procedure PIn this and in the subsequent meetings,Ifind, itwas understood by both partiesthat agreement on indi-vidual items was dependent upon eventual agreementon all itemsThe parties went over Local 826'sproposals, butnot indepth Theywere read,and, occasionally,clarifica-tionwas requested and given Atthe end of the meeting-which lasted about 2 hours-Johannessensaid that theproposed contract wasthe best he had seen from aunion standpoint and that Respondent intended to submitone equally as good froma companystandpoint atthe next sessionAt meeting'send,no datewas fixed for a secondmeetingCompanyrepresentatives remarkedthat theywere engaged in many contract negotiations,perhaps,they said, they couldmeet betweenChristmas and NewYear's Day-they would writeor communicateby tele-phoneOn December 19, by noticepostedon a companybulletin board at the NorthSnyder plant,Respondentinformedits employeesthat the initial bargaining meetinghad been held, that Local826 had presented its demands,and that, afterstudying them,Respondent planned toadvisethe unionof itsposition at the next meeting3Respondent installs the industrywide benefits-Thesecond bargaining session(January 17 and 18, 1967)By letter dated December 27, Magee notified Parkerof company representatives'availibility for a 2-day meeting commencing at 10 a in on January 10 "' Thesemeeting dates were confirmed by Parker, who noted,however, that Local 826 hart hoped tomeet soonerOn or about January 4 Magee telephoned ParkerHe said that despite prior arrangements,company representatives wouldnotbe available to meet on January10 or 11 there were various conflicts in schedules,besides, he (Magee) was being replaced by one CharlesF Kirkvold, who would be unable to be present atthattimeHe suggested a 1-week postponement of the2 day session Parker protested the delay-the industry-wide wage benefit pattern had already been arrivedat,he had heard that it was in effect at the othercompany installations,and, therefore, he felt that anydelay was costly to members of Local 826-but under"Rather loose language by witnesses for all parties could be interpretedasmeaning that Respondent would not only not bind itself to specificlanguage on any item agreed upon at a given bargaining session butalso that it would not come to agreement in principle upon the itemat that sessionThe contextual use of the language as well as theoccurrences at later bargaining meetings recited below have led meto make the findings I have just recited"'Unless the contrary is indicated all dates referred to hereinafterfallwithin the year 1967 454DECISIONSOF NATIONALLABOR RELATIONS BOARDthe circumstances, he said, he had no alternative exceptto agreeOn or about January 9, Respondent posted a noticeto its classified employees (i e , those entitled to overtimepay under the Fair Labor Standards Act) to the effectthatas of January 1 1967, those of them who were"unrepresented" were being given wage increases of14 cents per hour ($24 50 per month for monthly paidemployees) increased shift differentials, from 8 centsand 16 cents for the evening and night shifts, respec-tively, to 10 cents and 20 cents, and an increase of$3 50 per month to be contributed by Respondent towardthe premium for hospital coverage for dependents ofeach such employee I find, as a fact, that these newworking conditions, resulting from the industrywide wagebargaining referred to earlier herein," were put intoeffect on or about January 1, 1967, for all such employ-ees, and that they were not, at that time, put intoeffect, at any installation of Respondent (or of its parentcorporation, Standard Oil Company of California, orof any other subsidiary of Standard of California) atwhich the employees were represented by a unionPursuant to their latest arrangements, Respondentand Local 826 resumed negotiations at 10 a in on January17The morning was occupied with a discussion of theproposals which had been made by the union Respond-ent accepted the shift wage differentials as proposed(theywere the same as those which formed a partof the wage benefit package already reached in theindustrywide bargaining) and the proposal for eight paidholidays It rejected other of Local 826's proposalsfor example, that there be no job changes except bymutual agreement, that all existing benefits not changedby the present contract were to remain unchanged forthe life of the contract, that no hours be added tothe workweek except by mutualagreement,that therebe no work on Sundays, that there be 5 hours' advancenotice of overtime, that transportation home be furnishedto employees after overtime work, that no "unit work"be assigned to other than unit employees except inemergency situations, that there be no contracting outof routinemaintenancework, and that construction workbe contracted out, if possible, to AFL-CIO buildingtrades, that double time be credited for the seventhconsecutive day or for time beyond 16 consecutivehours of work, that, in the case of promotions, therebe a pay increase as of the first day, that overtimebe equally distributed, that the seniority area to beused be that of employees in the North Snyder plantonly, that vacancies be posted, that there be severancepay, and that the grievance procedure terminate in arbi-trationFinally,Respondent agreed to look into and/or submit counterproposals on a number of these orstill other itemsAt or about thispoint,Respondent orally offeredthe same wage benefit package which had been arrivedat in industrywide bargaining and which had already"Herein'ifter for convenience sake this collection of benefits willbe referred to is the wige benefit package or the 1967 increasebeen given to Respondent's unrepresented employeesAlthough Local 826 had been asking for a greater hourlyincrease-23 cents-and although nofinal agreementwas reached on the point at thistime, itwas understood(I find) that, from this point forward no one had seriousobjection to the size of the wage benefit package asthus offeredJust before the luncheon recess on the 17th, Respond-ent presented a comprehensive set of written proposalsfor a contract, and it was arranged that the partiesreturn at I p m for a discussion of these proposalsThe afternoon resumption was delayed somewhat bythe tardy arrival of KirkvoldHis assumption of theposition of District production superintendent succeedingMagee had become effective on January 1, but he didnot actually report for his regular duties until March3 or 4 Meanwhile, he attended negotiation meetingsstartingwith this afternoon of January 17 Still, asbefore, Johannessen acted as a principal spokesmanfor RespondentIn its written proposals, Respondent offered the samewage benefit package which it had orally offered earlierIn effect, as I have said, this package was acceptabletoLocal 826 at this time, but there was no instantagreement as to the date of effectuation I find that,insofar as both parties to the negotiations were concerned, the date of implementation, and any retroactivity, would await further negotiationsEarly in the afternoon session, the parties beganto compare and to discuss Local 826's and Respondent'sproposalsA few areas of agreement were found forexample, the definition of the basic workday and theworkweek (except that Respondent did not agree thatchanges were to be made only by mutual agreement),and the amounts of the shift differentials And Respond-ent, at this time, took a firm position on at least oneissue it rejected Local 826's proposal that there beno layoffs in the event of a temporary shutdownAlso, other items were discussed at this sessionRespondent had proposed that, at its option, it be permit-ted to pay individual employees more than theminimumrates listed in the contract Local 826 objected, askingfor reconsideration of the proposal, and Johannessensaid Respondent would "look into" it Likewise, withrespect to Local 826 s proposal that overtime rates bepaid for time worked over 8 hours in a 24-hour periodand over 40 hours in a workweek, Johannessen saidRespondent would study the problem, and he said thesame about the union's demand that overtime ratesapply for any employee working outside of his regularlyscheduled hours And, at or about this point, Respondentagreed to give overtime pay for any work done onthe sixth day worked in any workweekRespondent reiterated that it would not pay doubletime for the seventh consecutive day of work in aworkweek or for time worked in excess of 16 consecutivehoursWith respect to Local 826's demand that anemployee temporarily promoted immediately beginreceiving the higher rate of pay for the first hour ofwork but that, on the other hand, there be no reductionin normal pay in the case of a temporary demotion, CHEVRON OIL COMPANYthe parties agreed that,although the language of theirrespective proposals differed, they were in essentialagreement that this be the caseRespondent said that it would not agree to the proposalthat overtime be equally distributed among employeesAs for the union's proposal that meals be furnishedin connection with certain overtime,Johannessen repeat-ed his earlier statement that Respondent would comeup with a counterproposalOn seniority,the company at this time proposedcom-panywideseniority(Johannessen said Respondent didnot want to"build a fence"around the North SnyderplantHe argued that,from the standpoint of flexibility,itwould be unfair to the company and,from the stand-point of promotional possibilities,itwould be unfairto employees)Parker requested a list of all peopleRespondent considered to be covered by its seniorityproposal with dates of hire, and Johannessen askedwhether,if the list were furnished,Local 826 wouldaccept the proposalWhen Parker refused to give himthat assurance,Johannessen said that Respondent wouldconsider whether it was legally required to furnish sucha list-if so, it would do soThe session resumed the next morning,the 18thRespondent submitted several revisions of its propos-als of the day before-either crystallizing agreementsreached or making changes or additions in items uponwhich agreement had not been reachedAs for Local 826's proposal for severance pay,Respondent stated that it intended to continue to giveor not to give severance pay on an individual basis-and that it did not propose to put anything into thecontract on the subjectRespondent objected that Local 826's definition ofa grievance-which included violations of Federal andState law-was too broad Local 826, in turn,objectedto Respondent's proposal that individual employees orgroups of employees should have the right to presentgrievances to management and that such grievancesmight be adjusted without Local 826's intervention, eventhough the proposal provided that such adjustment mustnot be inconsistent with the terms of the agreementand that a representative of the union be given anopportunity to be present,Parker questioned the "lawful-ness" of the proposed provisionThere was some,but not extended,discussion ofarbitration at this time(In its original proposals theunion had asked for it,during the session of the previousmorning, as I have noted, the company had rejectedthe request,and, in its own set of counterproposals,Respondent had offered a grievance procedure the sec-ond and last step of which was an appeal to Respondent'sDistrictproduction superintendent)Johannessen, ineffect,said that whether or not the company grantedarbitration depended on ` the kind of contract" it got(On the credited testimony,Ifind that Johannessenwas accurately describing the company's arbitration-position at the time, that, at the outset of the negotiations,company officials had determined and were preparedto give Local 826 "some form of arbitration,"dependentupon appropriate concessions by that organization )455Local 826's demand for clothing allowances was dis-cussedRespondent said it was already doing most ofthe things required by the clause and that "this didnot appear to be any great problem "At one point in the session,Johannessen remindedeveryone present of Respondent's policy of recessingand considering rather than attempting to formulate finallanguage at the bargaining tableThe first subject of postluncheon discussion was the"management rights" provision in the company's pro-posal 12 Parker said that Local 826 had proposed nomanagement rights clause because it felt that all problemsarising during the term of the contract should be resolvedby mutual agreement,he said,though,that the unionwould agree to a management rights clause but onenot nearly so broad as that proposed by Respondent-that proposal,he said,took away any rights that Local826 or the employees might gain under the contractJohannessen,in rejoinder,said that Respondent hadhad every right to run its business by itself until Local826 came into the picture and that,by means of thisclause,it intended to keep all rights except those whichwere actually bargained away Parker said, in effect,that the union would be better off without a contractthan one containing the management rights clause proposed Johannessen expressed disagreement he saidthat Local 826 by having this contract, might give upcertain things but would gain others The problem wasnot resolved at this meetingLocal 826 accepted the proposal by Respondent thatan employee absent because of jury service must returntowork immediately after completing such service orsuffer a deduction in his pay, but it did not agreethat employees who failed to return immediately shouldbe subject to disciplinary actionLocal 826 objected to the"work jurisdiction"clauseinRespondent'sproposal on the ground that it gaveRespondent authority to make whatever work assignments it wished,in disregard of seniority,and to assignout unit work within its own discretion Johannessensaid that Respondent wanted to assure itself that employeeswere not going to "quibble"about this or that12The provision stated in partSection 4The company reservesand retains solely and exclusively all of the rights to manage thebusiness as such rights existed prior to the execution of this AgreementIt is expressly recognized that such rights powers authorities andfunctions include but are not limited to the full and exclusive controlmanagement and operation of the business the determination of thescope of its activities products to be manufactured or processed andmethods pertaining thereto the determination of starting and quittingtimesschedules of work production schedules and standards theestablishment or elimination of classifications the establishment changeelimination or consolidation of jobs the fixing of wage rates of newjobs and classifications the introduction of new or improved proceduresmethods processes machinery or facilities the maintenance of orderand efficiency the contracting or subcontracting of work the determmation of the location size and number of its plants the closedownor sale of the plant or any part thereof the making and enforcementof plant rules the determination of the size of the work force andthe assignment of duties to employees and employees to jobs andthe hiring suspension layoff recall scheduling assignment dischargepromotion retirement demotion or transfer of employees 456DECISIONSOF NATIONALLABOR RELATIONS BOARDjob assignment, and it wasnot goingto agree to anycontract prohibitingits assignmentof work.Local 826 expressedagreementwithRespondent'sproposed provision with respect to plant access forunion representatives. With respect to Respondent's pro-posal that there be one union representative, Local826 asked that, there be two. This, the company said,would be taken under advisement.As for a proposal by the company that the recognitionclause not be interpreted to limit its right to contractout work or to transfer it to nbnunit employees, Parkersaid that the implementation of this clause could com-pletely wipe out the bargaining unit without any recourseby the union. Johannessen conceded that this couldhappen but said that there .vas no intention of achievingthis result. Local 826 suggested, at the most, that thecompany be permitted to contract out work for whichitdid not havethe'menand equipment available. Noagreement was reached.There was a discussion of future meeting dates.Respondentsuggested a resumptionon January 30 and31, the earliest dates available for its representatives.Parker, deploring the fact that employees at the NorthSnyder plant werelosingthe industry pay increase,objected to the delay. He reminded the company thatthe same wage benefit package covering the El Pasoplant-a plant of a sister-company whose employeeswere represented by Local 826-was to be effectiveimmediately if accepted by the union before January28,13 but,again,company representatives said they couldnotmeet before January 30. This was the next dateset as the meeting ended, at or about 2:50 plm.4.The thirdsession(January 30 and 31, 1967)The next meeting of the parties began at 9 a.m.on January 30.(Ifind that, meanwhile, at some point between theend of the second session and the beginning of thisone, Respondent's general bargaining position took ona new dimension. Because, in his judgment, Local 826-due to "weakness" or for other reasons-would takeno steps toward exerting economic pressure, Johannes-sen decided that the' company would "give less" thanitmight otherwise have done.)At an early point in the session, agreement wasreached on the recognition clause as now presented.14on access to the plant by union representatives; andon the number of in-plant representatives (two) Local826 could have., Agreement was not reached on thecompany proposal that no union activity be conductedby employees on working time or that the recognition" I have noted that the wage benefit package had been installedas of January I, for those employees of Respondent and its affiliateswho were not represented by unions Thereafter, as agreement wasreached with their respective bargaining agents, the package was extend-ed to one or another union-represented bargaining unit, as of varyingdates on or after January I" During the discussions of the respective issues during this day,Respondent presented, in writing and on a piecemeal basis, a numberof new or revised proposalsclause not be interpreted to limit Respondent's rightto contract or transfer work to outsiders. Tentativeagreementwas reached on the company proposal thatemployees not suffer loss of pay while discussing griev-ances.Local 826 acceded toRespondent'sproposal as tothe tenure of the contract- one year and from yearto year'thereafter unlessterminated on ananniversary-but sought the insertion of a wage reopener as of Decem-ber 31, 1967. Countering,Respondentasked if Local826 wouldsigna 2-year contract. No agreement wasreached on these points.The parties agreed on provisions with respect tot allaspects of overtime work except that Local 826 wanted,and Respondent refused to assure, equal overtime toemployees.,IThe parties discussed and reaffirmed their prior tenta-tive agreement as to shift differentials, and, once again,the parties expressed their understanding that the ulti-mate wage benefit package presented no real problem.Local 826 (again) objected to the fact that the employerretained the right to pay individual employees morethanthe minimumwage rates, arguing that this presentedan opportunity to discriminate between employees.Respondent insisted that this was not its purpose; itmerely wanted to take into consideration "any extenuat-ing circumstances."At the samemeeting,Respondent agreed to deletefrom its proposals the statement that the discipline ordischarge of an employee for violation( of a no-strikeagreement would not be subject to the grievance proce-dure.Again, however, Local 826 stated that it couldnot agree to a no-strike clause without arbitration. Also,itpointed out, the company's no-strike proposal wouldmake the union liable' for any violation even thoughithad not authorized a strike. Going further, Parkerstated that Respondent'sinsistenceupon a no,strikeclause without arbitration "was a violation of the law,"and he again said that Local 826 wouldagree to ano-strike clause only if Respondent would grant arbitra-tion.Respondent, leaving aside for the moment Local826's argument that it would be liable for strike actioneven though unauthorized,'' defended its insistence onno-strike-yet-no-arbitration; Johannessen said he did notwant to leave to a third party' decisions which shouldbe made by the parties themselves.Inpartialresponse to the union's objections toRespondent's seniority proposal presented on January17, Respondent presented a new one. The probationaryperiod for a new employee was changed from 1 yearto 6 months, and it was provided that a copy of acurrent seniority list be furnished to a union representa-tive upon request; but the proposed basis for senioritywas still. companywide, The union objected to the provi-sion in the new proposal that a probationary employeemight be terminated for any reason; it asked that thephrase, "except for union activity," be 'added, andthis the company agreed to take under consideration." Subsequently, Respondent dropped its demand that Local 826 beconsidered liable for unauthorized strike action CHEVRON OIL COMPANY457Then, once again, Local 826 asked for a list of theemployees who comprised the seniority setup whichRespondent was proposing; when Respondent-for thesecond time-questioned that it was obligated to furnishsuch a list, Parker cited authority in support of itsposition, and Johannessen said he would check intothe matter further. Local 826 did agree,to Respondent'sproposals as to the basis for a break in seniority andas to the continuing maintenance of a seniority list.Respondent now submitted a revised proposal withrespect to its article VIII (Promotions, Demotions,Layoffs, Recall, and Transfers), but no agreement wasreached on the matter.,As for the grievance machinery, Respondent did not,at this meeting, submit any revision of its prior proposal.Instead, Johannessen said that the proposal submittedon January 17-which provided that the final step ofthe grievance procedure would be a consultation withthe District production superintendent-was the compa-ny's final position. The union offered to drop its demandfor arbitration as the terminal step if the no-strike clausebe eliminated; this suggestion was rejected by the compa-ny.(Ifind that, at or shortly before this point in time,Respondent made a new decision with respect to whetherarbitrationwould or would not finally be granted toLocal 826: Because he concluded that Union BusinessManager Parker was a "nitpicker" who "acted legalisti-cally" and, therefore, might be expected to press anundue number of unfounded grievances to the terminalpoint of the grievance machinery, Johannessen, on behalfof the company, , , was now determined not to yield onthe issue of arbitration.)The company submitted a new vacation proposal con-taining a number of concessions a proposal which wasacceptable to the union. Also, the union accepted theproposal now made by the company (slightly alteringitspast proposal) with respect to eligibility for holidaypay.The company presented no new proposal with respectto employee leaves of absence; its position as of January17 remained unchanged. Now, Local 826 argued thatthat position did not cover funeral leave, that the givingof civic leave was "not really pinned down;" and thattherewas no provision for leave on union business;in response, Johannessen said that Respondent's positionof January 17 was its final position.The company's proposal on absences for jury duty,and on the necessity of reporting for work during thescheduled workday when not actually serving as a juror,remained unchanged; and Local 826 did not agree tothis proposal at the January 30 meeting.Respondent presented a new provision on "work juris-diction."Whereas, originally,, it had sought to retainall rights to make job assignments, these rights werenow limited toassignmentsother than those "expresslymodified by a specific provision of this agreement."This was still considered not satisfactory by the union,although Parker said that "it helped the proposal, tosome extent." Local 826 continued to object to thebreath of the assignment power given to Respondentaswell as the fact 'that outsiders could be called into do unit work; it asked for a provision wherebyoutsiders could not be transferred in or, if they were,current bargaining unit employees would not be laidoff or otherwise disadvantaged as a result. Johannessendenied any intention on the part of the company tobring in people for the purpose of laying off employeesin the unit, but conceded that, under the companyproposal, this could occur.Onceagain,Respondent'sproposal on managementrights was discussed briefly: (It had brought in no revi-sion.) The parties adhered to their previous positions.There was a short discussion on the "safety" proposaloffered by the company. No agreement was reached.The union requested the company to turn over a listof the existing safety and health rules now existing,and Johannessen said that the employee-representativeswould be furnished with copies of the company's safetymanuals.Among Respondent's "miscellaneous" January 17proposals had been one to the effect that any employeeviolating company rules and regulations would be subjectto discharge or such other discipline as the companyconsidered advisable. The union, at this meeting, askedfor a list of these rules. Johannessen said that "every-body knew the rules," but Parker persisted. Johannessenagreed that the company would produce a list.In its proposals of January 17, Respondent had statedthat its disciplining of.employees for the violations ofcompany rules would not be subject to the grievanceprocedure. Now, retreating from this position, it eliminat-ed the "non-grievability"language.Nevertheless, Parkercharged (1) that, in the absence of more affirmativeassurance, the right to grieve on the subject was unclear,and, (2) more important, under the wording of Respond-ent's proposal as to its authority in the event of ruleviolations-e.g , that Respondent could initiate action"for cause" and that rule violations would result insuch action "[as] the company considers advisable"-and in view of the absence of arbitration as a terminalpoint, the right to grieve on the subject was "meaning-less."-Respondent, on'January 17, had submitted a proposalwith respect to the "fringe" benefits enjoyed by theemployees. The proposed provision had called for thecontinuation of the existing published "benefit plans"-e.g.; relating to stock participation,sickness-accident,and annuities-but gave the employer the right unilateral-ly to amend any such plan. Local 826 had objected;'itwanted the right to bargain on changes. At this meetingthere was a short discussion, but the positions of theparties remained unchanged.There was an adjournment from 11 a in. to 1 p.m.In the afternoon the arbitration/no-strike-clause ques-tion was again discussed. No agreement was reached.At this afternoon session, in response to Local 826'sprior requests for a seniority list keyed to Respondent'sseniority proposal, Respondent submitted a list of the73 employees at Respondent's eightgasoline processing,cycling, and repressurization plants,including those atNorth Snyder. In effect, this amounted to a change 458DECISIONSOF NATIONALLABOR RELATIONS BOARDin company position-from companywide seniority tothat among the employees of the company's so-calledgas plants. Parker said that the list did not give "much"information-it did not show work classifications orwork locations. He argued also that it was impossibleto check the accuracy of the list. Moreover-he contin-ued-Local 826 had no knowledge of the efficiencyand ability of the non-North Snyder employees; in effect,itwas being required to bargain for these employeesalthough it could not legally represent them. In sum,the union did not feel that gas plantwide seniority wouldbe workable without more information. Johannesseninsisted that the list gave whatever information wasnecessary, and he offered to notify Local 826 of transfersor promotions after they were made. Local 826 objectedto this as well; if a person had been transferred severalhundred miles, it would be too late to persuade thecompany to change its mindSome time before the January 30 meeting closed,Johannessen said that if the parties could reach anagreement as proposed by the company, he would makea proposal as to a dues checkoff. (Prior to this, althoughithad appeared in Local 826's original proposal, thesubject was not treated in Respondent's proposals, andthere had been very little discussion of it.) The unionstated it could not agree to the contract as offeredby Respondent unless "some changes" were made;hence, no progress was made on dues checkoff.The parties met for 3 hours the morning of January31. at the outset, Respondent presented a number ofrevisions of earlier proposals, which revisions were dis-cussed one by one.One of the subjects dealt with was Respondent'sseniority proposal, as revised on the previous day. Repre-sentatives of Local 826, having gone over the employeelistpreviously given them, said that they would agreeto gas plant seniority providing that procedures couldbe set up giving the union some control and informationwith respect to transfers into and out of the NorthSnyder gas plant. Parker explained that if there wassome way for the union to know of vacancies in thisand in the other plants, something could be workedout; however, he did not feel that, the list furnishedgave enough information. The company declined to giveany more information on the ground, that it did notbelieve there was any necessity therefor.But-as of this meeting, at least-the real basis ofdisagreement as to seniority, I find, was not its scope.Iam convinced that both parties were persuaded that,once further details were worked out, multi-gas-plantseniority, with reasonable safeguards, was feasible. But,at this time, the road to agreement was blocked bythe parties' respective positions on theeffectof seniority.Local 826's objection to Respondent's proposal in thisrespect had to do with the "sole discretion" giventhe company to make transfers. In effect, it believed,this eliminated seniority as a factor; also, it believedthat the provision as it now stood enabled the companyto transfer people into the bargaining unit and to createa surplus which in turn could bring about layoffs, and(Parker argued) even if layoffs were subject to thegrievance procedure, there was nothing the union coulddo about a complete depletion of the unit. Johannessenconceded that this was a possibility but said that Local826 could grieve if it happened and could bargain onthe subject when the contract expired if it believedthat Respondent was taking unfair advantage.A similar situation existed with respect to the "workassignment" aspect of the company's proposals, a sub-ject also discussed at this meeting. Parker argued that,for all practical purposes, it eliminated seniority as afactor in the assignment of jobs. Johannessen justifiedthe proposal by saying that the company did not wantemployees arguing about who was going to work witha given set of tools or on a given work schedule.As for its proposal on "personnel actions" (promo-tions,demotions, layoffs, recalls, and transfers),Respondent stated that its latest revision constituteditsfinal position. Among other things, it insisted thatthe company had the right to determine an employee'squalifications and ability, a provision which-Parkerargued-took the matter out of the grievance procedure.Johannessen, contending that the company was in thebest position to determine an employee's qualifications,againsaid that Local 826 could grieve and that it couldreraise the subject at the expiration of the contractifitthought Respondent had acted unfairly in thisrespect.The parties turned to Respondent's "managementrights" proposal. Parker said that the union would agreeto a "normal" management rights clause but he didnot feel that this should include the elimination andconsolidation of jobs and classifications, the fixing ofwage rates for new jobs and classifications, or the sub-contracting and contracting of work; or, likewise, thesuspension, layoff, recall, scheduling, discharging, pro-motion, demotion, or transfer of 'employees. These,Parker said, were normally handled bilaterally-in factthere were "numerous places" in Respondent's completeproposal at which it was provided that they be handledbilaterally. Indeed, he charged, the article was in conflictwith other provisions of the company-proposed contractgiving the employees or the union "positive" rights. ,Respondent said that the management rights proposalwas its final word on the subject; it might bewillingto change a word here and there or to alter the punctua-tion, but otherwise the offer was final. Before the partieswent on to other issues, Local 826 offered to acceptamanagement rights clause such as that which wascontained in the current contract between Local 826and the El Paso refinery of Respondent's sister-compa-ny."' The proposal was considered by Johannessen forless than one-half minute, then was rejected.The last part of the meeting was devoted to a bit-by-bit discussion of Respondent's proposals as revised.In essence, the parties compared notes on major itemsto confirm agreement or disagreement.They came to Respondent's latest no-strike/no-lockoutclause. Parker, for Local 826, said that there was no"'CaliforniaOilCompany, Western Division, d/b/a Standard OilCompany of Texas (Not a partyhereto ) CHEVRON OIL COMPANYobjection to the specific language,provided there couldbe arbitration or "some method[by which grievances]could be properly settled."Johannessen said the compa-ny was insisting upon a no-strike clausewithoutarbitra-tion;ithad decided,that this was a lawful positionand was going to stick toit.The TexasCoca-ColaBottlingcase,cited byParker,was discussed; Johannes-sen said he would"check it out"with counsel.(Subse-quently, he said that he had done so-and that, inhis opinion,the case was completely distinguishablefrom the instant situation.)In the ensuing conversation-consuming 15 to 20 minutes-the Supreme Court decisioninAmerican National(infra)also came in for discussion.Finally (and once again)Parker said that if Respondentagreed to eliminate the no-strike clause,Local 826 wouldbe agreeable to dropping its demand for arbitration.This suggestion was rejected by Johannessen;he saidthat the one thing that an employer could get out ofa collective bargaining agreement was a commitmentfrom a union that there would be no strikes duringthe term of the contract and Respondent certainly wouldnot sign a contract which did not contain this commit-ment.Ihave mentioned a remark about thepossibility ofa strike voicedby Parkerat an earlier meeting. Now,toward thismeeting'send,he reraisedthe subject ofeconomic pressure.Specifically,he referred to a "possi-ble boycott"of Respondent's products.The January31meetingdrew to aclose.Beforeitended,Johannessensaid thatthe parties had agreedinDecemberto try to reacha contract as quickly aspossible and that the Respondent had now put its finalpositions on the table;itmight be willing to changesome words hereor there,but "nothing substantial."He concludedthatsince no agreementhad been reached,the partieshad reachedan impasse,a conclusion withwhich Parkeragreed."No arrangements were made for a future session.Johannessen said that if the union wanted another meet-ing, its representatives should communicate with Mr.E.W. McCants, Kirkvold's standin for the next month-plus.On February 2, by postednotice,Respondent toldits employeesof the January30-31 bargaining session:itsaid that no agreement had been reached, the "mainareas of disagreement [being]Ratesof Pay,Prohibitionof Strikesand Lockouts,Grievance Procedure, [and]Management Rights"; it noted that"negotiations endedin a stalematewith both the Company and the Unionindicatingtheyhad no further proposals to offer"; anditstated that "the Unionhas threatenedthe possibilityof strikeactionand othereconomicactivity, such asboycotts. "(On February 9, Local 826 filed the unfair laborpracticecharge initiating the instant proceeding.)17Imake this finding despite irrelevant dispute as to whether thewords"impasse" or"stalemate"were used in the discussion5.The fourthsession(March 23, 1967)459For some time,there was no further communicationbetween Respondentand Local826. In mid-February,Local 826 reactivatedthematter through the FederalMediationand Conciliation Service,and a meeting wasset up forMarch 14. Subsequently,pursuant to contactsbetween CommissionerWalter Whiteof the MediationServiceand representatives of the parties,the dateof the meeting was changedto March 23.Meanwhile,on March 13,Parker sent Johannessenthe remnants of 100"Chevron"credit cards,each cutinto many pieces.The accompanying letter "promised"that the writer wouldbring about the issuance of 200new cards "if weare able to reach an honorable agree-ment" or wouldsubmit 1,000 more destroyed cardswithin 90 days shouldagreement not be reached.The March23 session took place at Respondent'soffices in Snyder. Although itwas scheduled to startat 9 a.m.,Local 826 representatives were kept waitingin the outer office at that time.At 9:30,Kirkvold cameout and said that CommissionerWhite had not yetarrived.Parker told him that Whitehad anticipatedbeing delayedand had leftword withhim (Parker)that the parties should go ahead without him. Checkingwith Johannessen and the other company negotiators,Kirkvold reportedthat,while Respondent's representa-tives did notrefusetomeet withoutMr.White, theywould prefer to wait untilhe arrivedsince he hadcalled the meeting.The parties did wait.Whitearrivedat 10:45a.m. and the meeting started.For the first70 minutes, the parties were separated,withWhite goingback and forth between them. At11:55, theywere brought face to face.White brieflysummarized the situation.He said thatRespondent had told him that it had given its last propos-als and final positions to the union and was not readyto make changes;also, that it had declined to put intoeffect the wage benefit package at this time.Johannessenconfirmed that this was a correct statement of Respond-ent's position.White thensaid thatLocal 826 waswillingto give in on such items as management rights andother items,but only if Respondent would make conces-sions. Parker verified this.Johannessen then stated thatwhen negotiations began,the parties had agreed notto playgames; therefore,the company had put its finalproposals on the table as soon as possible-by January31.Further,he stated that,no matter what the uniondid,Respondent would make no further concessions;itwasunwilling to give away rights it had possessedprior to the advent of the union;finally-he continued-one could not"put everything into a contract."Whiteasked Johannessenifhe wouldagree to put languageinto the contract agreeing to maintain conditions whichwere existing practices,to which Johannessen answered,"No, wewill continuethem but wewill change, themifwe want to....We donot propose to changeour proposal."When oneof the employee-negotiators pointed outthat employees in the plant now had certain rights which,under thecompany'sproposals,could be taken away 460DECISIONSOF NATIONALLABOR RELATIONS BOARDat Respondent's option,Johannessen repeated that "Youjust [can't] put everything in a contract."Parker pointed out that the company had offeredeven less than was already in effect.For example,he said,he had learned that,prior to these negotiations,employees would receive holiday pay immediately uponbeing hired;now, since the negotiations had begun,an employee had to be on the company's payroll for6 months. He accused the company of taking advantageof this recently: i.e., using a new man to work onthe holiday to save premium pay for an older employee.'Respondent'sanswer(given after a luncheon break)was that it would give an extra Saturday's employmentto the employee who had been deprived of holidaywork.Also, from this point forward,I find, Respondentno longer insisted on a 6-month period of employmentas a condition for the receipt of holiday pay.The question of wages was next discussed.(Ithasbeen noted that the wage benefit package had beenin effect for all other employees of Respondent"aswell as the nonunion-represented employees of sister-companies since January 1, 1967, and, .in accordancewith agreements reached with various unions, for certainrepresented employees of these companies since dateson and after January 1.)Parker asked Respondent'srepresentatives why, in view of the fact that an impassein their bargaining had been reached on, January 31,.the company did not put into effect the package atNorth Snyder.Johannessen said, that this was the "lever-age" or"club" with which Respondent hoped to forceLocal 826 to sign a contract-itdid not intend to putthe wage benefit package into effect otherwise. WhenParker suggested that the union might drop the wageissue if the wage benefit package were effectuated, leav-ing all other matters to subsequent negotiations,Johan-nessen said he did not have authority to agree to this;he said,however,that Respondent would put the packageinto effect immediately if all elements of a contractwere agreed upon by the parties.In passing,someonementioned the possibility that,agreement or no,Respondent might install the package;Johannessen askedwhat Local 826's position would be if Respondent shouldso proceed to install it;and he was told that a unilateralinstallation might be considered an unfair labor practiceby Local 826.At the same time, Parker accused Respondent of"discriminatoryconduct"inwithholding the 1967increase from the North Snyder plant employees, andhe threatened to file unfair labor practice charges aboutthiswith the Board.Johannessen,unimpressed, said"Just under 900 in number"My findings in this respect do hot completely accord with themutually contradictory testimony of either Parker or Johannessen, Ibelieve that each was distorting to a degree,and I find that whichmost comports with the plausible Johannessen,in his testimony,charac-terized the exchange as a firm offer by Respondent,and a refusalby Local 826,that the wage benefit package be put into effect infull settlement of the wage issue In context I find that it was nota firm offer,on the other hand,Ifind that Respondent did makethe offer at least by April 13, by letter-seeinfrathat the institution of increased wage benefits mustawait the full agreement of the parties.During the March 23 meeting-and at other times-Johannessen conceded that Respondent's contract pro-posal was definitely management-oriented-itwould bethe best contract that Standard Oil, had.Parker saidthatLocal 826 would be better off with no contractat all than with the contract proposed by Respondent;he said that the union would be giving away someof the employees'rights now enjoyed,and he askedJohannessen how Local 826 would benefit from thesigning of the contract.Johannessen pointed to thefact that a contract might contain a dues checkoff clauseand also to the fact that, at the very least,the unionwould be party to an enforceable contract.Finally,however,he did say that he"could understand"Parker'spredicament .211Another reference was made at this time to Local826's efforts to develop a boycott of Respondent's prod-ucts.(The subject was not raised thereafter during thenegotiations.)The meeting ended with Commissioner White's state-ment that he would be in touch with the parties; mean-while, he invited either of them to take the initiativewith respect to setting up a bargaining session withoutwaiting for him to act.On March 27,Respondent(once again) made a reportto the North Snyder employees:The [parties]met . . . on March 23, with the FederalMediation and Conciliation Service Representativein attendance....No progress was made . . .the parties-agreed they are at an impasse. . . .6.The fifth session(May 16, 1967)By letter dated April 5, 1967, Parker, for Local 826,requested that Respondent put into effect the 1967 wagebenefit package,and he expressed the opinion that thecompany's failure thus far to do so and to make itretroactive to January 1 constituted discrimination.McCants, temporarily acting in place of' Kirkvold,answered on April 13:After reviewing the wage negotia-tions as he saw them,he said that the company feltthat the employees should not"continue to lose theirpay increase'because of the failure of the partiesto arrive at a complete contract;therefore,for Respond-ent, he was ready to agree that the wage benefit packagebecome effective as of the date of the receipt of writtenagreement to this effect by Local 826, the agreementto constitute an end to bargaining on wage benefitsfor one year thereafter; other contract items, McCantssaid,would not be affected. In response, on April 17,Parker expresses opposition to the proposed effectivedate;he `pointed out that other employees of Respondenthad received the wage benefit package as of January"" I do not credit Parker's testimony that on this and other occasions,Johannessen openly conceded that Local 826 would be better off withno contract at all I find-infra-that Johannessen felt this way, but-being the experienced negotiator he was-I credit his testimony that,at most,he expressed an "understanding"of the union's position CHEVRON OIL COMPANY1, 1967, that unions other than Local 826 dealing withsister-companies had been given until the end of Januaryto accept the offer of the wage benefit package effectiveJanuary 1, 1967, and that the employees representedby some unions who did not accept the offer untillate inMarch' were given the wage benefit packageas of February 1, 1967; and he termed the proposaland the action of Respondent in this matter to be inretaliation for their voting for a union. Concluding,he expressed the "agreement" of Local 826 to theinstallation of the wage benefit package, provided onlythat it be made effective as of January 1, 1967.This is where the matter rested until May 16, 1967.21A meeting for that day was set up as a result of effortsof Local 826, again acting through the Mediation andConciliation Service.As the first item of business, the union again proposedthat the wage benefit package be put into effect asof January 1, 1967. Respondent declined; instead, itrenewed its proposal made in McCants' letter of April13-again, the effectuation date'to be the date of accept-ance'by Local 826. Parker pointed out that the packagehad already been put into effect elsewhere and thathe knew of no installation of Respondent or its affiliatesatwhich it had not gone into effect by February 1at the latest. Once again, he charged "discrimination,"and insisted that any implementation of the packagebe effective January 1 or, at least, not later than February1.Respondent confirmed that the package had goneinto effect in other locations of Respondent but, absentLocal 826's acquiescence to the latest proposal, didnot then agree that it should go into effect retroactivelyatNorth Snyder. The subject was dropped-until laterin the meeting.The conversation turned to arbitration. Local 826proposed that there bevoluntaryarbitration: In theevent that the company declined to arbitrate an issuein dispute, then the union would be free to strike overthat issue. Johannessen, considering the proposal nomore than 15 seconds, rejected it; under no circum-stances, he said, would Respondent agree to any typeof arbitration although it would continue to insist upona no-strike clause.Local 826 brought up a problem alleged to be achange of a past practice in the plant. Previously,Respondent had posted work schedules 3 weeks inadvance; however, since the March 23 meeting, theschedules had been posted but one week in advance.Johannessen, checking into the matter, agreed to rein-state the policy of posting schedules for 3 weeks.Next, the parties discussed seniority. Respondent pre-sented in writing its latest position-affording seniorityrights to those employed in Respondent's gas processing,cycling, or repressurization plants, including North Sny-der.Acceptance of this proposal, Johannessen argued,21Meanwhile,on April 24,an amended unfair labor practice charge(repeating the allegations of the original charge, in more technicallanguage)was filedby Local826, and the instant original complaintwas issued by an Acting Regional Director for the Board A formalhearing on the allegations of the complaint was set for July I I461would be of advantage to the unit employees,' sinceitwould keep open to them a broad field'for promotion.Local 826 objected (again)because outside people withgreater seniority could be transferred into the NorthSnyder plant, creating a surplus and causing unit employ-'ees with 25 - or 30 years' seniority to be laid ' off. Itwas noted that the January seniority list previouslypresented would have to be augmented from time totime, and Parker suggested that no future hires at otherplants be included in the seniority group. No agreementwas reached:The union asked that the probationary period fornew employees be 3 rather than the proposed 6 monthsand that if an employee were laid off during his probation-ary period for lack of work he would be consideredfor reemployment when work was available. No agree-mentwas reached on this.The parties now turned to Respondent's proposalswith respect to its authority to effectuate personnelactions.Up to this date, Respondent,in itsproposals,had reserved to itself the exclusive right to determinethe employees's qualifications, and Local 826 had contin-ued to voice objections to this feature. Now, aftera discussion, Respondent presented a new proposal,limiting its right by requiring that it not 'act "unreason-ably." Parker's comment on this "restriction" was that,in effect, it meant nothing; the requirement upon thecompany-to act reasonably-was "useless" in a con-tractual situation containing a no-strike clause but noarbitration clause. Johannessen, in words or substance,conceded that this was so, but he would not eliminatethe proposal. He said that if the union felt that thecompany acted unfairly it could take up the matteragain on the renegotiation of the contract. He didnotsay that discharges were not subject to the grievanceprocedure;22 but he conceded that recourse to the griev-ance procedure would not be very effective in theabsence of arbitration as the terminal point.Local 826 had previously objected tothe requirementthat a recalled employee report within 72 hours, citingthe delay in Texas mail deliveries; it suggested thatthe period be extended to 10 days. Respondent submitteda revised proposal, lengthening the period to 5 days.Once again, there was a discussion of the company'sproposed seniority provision. Local 826 desired to limittransfers from outside plants to jobs for which theproposed transferee was qualified and for which hehad "plant" seniority; Parker pointed out that, underitsproposal, Respondent could completely deplete thebargaining unit. Johannessen rejected Local 826's coun-terproposal, and he did not offer any revision of Respond-ent's proposal as it now stood.As has been noted, Respondent, in its proposed griev-ance procedure, had provided that an individual employ-ee have the right to grieve without the interventionof the union, as long as any adjustment of the grievancewas not inconsistent with the collective bargaining agree-ment and as long as a representative, of Local 82622 In so finding, I credit Johannessen's testimony, as against severalcontrary implications in Parker's 462DECISIONSOF NATIONALLABOR RELATIONS BOARDwas given an opportunity to be present at the adjustment.Now, Parker urged that a Local 826 representative shouldhave "something to say" about the settlement of anysuch grievance, because, otherwise, "bad precedents"might be set. Respondent agreed to reexamine its propos-al in this respect.The union said that it accepted the company's proposalthat the processing of grievances or complaints shouldnot interfere with operations.In its original proposal, Respondent had describeda grievance as a complaint filed by an individual employ-ee.Local 826 had objected to this limited definition,and Johannessen had said that the company would lookinto the matter. Now, on May 16, Respondent broadenedthe definition to include any complaint filed by Local826 as well as by an employee, thereby removing oneof Local 826's objections.(On my reading of the credible testimony, I findthat none of the items to which Local 826 raised objec-tions in connection with the company's proposed griev-ance procedure would have been real hurdles if thecompany had been willing to "give" arbitration. I findfurther that Parker, in effect, communicated this toJohannessen at this meeting and at subsequent meetings.)As for holiday pay-an item which was already asubject of agreement between the parties-Respondentassured Local 826 that they had not intended to takeaway any of the existing employees' rights and thattheir current offer was meant to be at least equivalentto past practices in the plant .13At this point, Kirkvold reraised the subject of thewage benefit package. He said that Respondent waswilling to put the wage benefit package into effect imme-diately with no strings attached-i.e., without prejudiceto Local 826's right to bargain on retroactivity or anyother provision of the contract. After a brief recessfor consideration of the offer, the committee representingLocal 826 voiced acceptance.(The installation of the package which shortly followedwas the last such installation at any of Respondent'sinstallations.)Someone raised the subject ofa futurewage increase.Taking note of the fact that one of the points of agree-ment reached in the recent industrywide bargaining calledfor a further 4-percent increase on January 1, 1968,Johannessen remarked that, if other of Respondent'semployees got this increase, the North Snyder employeeswould "probably" get it as well. However, the stateof these negotiations on other matters-for example,thecurrentwage increase-was such that (I find) therewas no substantial discussion on this point betweenthe parties at this meeting.23But I find, as a fact, that, in this respect, at least, Respondent'soriginalproposal-that employees' holiday pay rights be subject toa requirement of 6 months' employment- wns a step "backward" forthis plant I find that, in making the proposal, Respondent was seekingto bring the practice in line with that at its other plants And I findthat Local 826, in accepting Respondent's original proposal, had beenunaware of the existing practice at North SnyderNext, Respondent presented a revised managementrights clause, and, at or about the same time, it presenteda new recognition clause. To the extent that there werechanges (from prior proposals) in the former clause,Parker argued that company prerogatives given up weremerelymoved to the latter clause: Respondentstillretained exclusive jurisdiction to assign work to anyone,including outsiders. The new management rights clausedid obligate Respondent to bargain over the wage ratesfor any newly created job classification and, it did limitthepowers of management to effectuate personnelactions to those "for cause," but these changes didnot satisfy the union. Also, several items to whichLocal 826 had objected in the original managementrights proposal were, in its May 16 proposal, alteredsomewhat; however, Parker argued, the alterations werein form rather than in substance. The proposal wasstill objectionable to the union.The latest company proposal on seniority was dis-cussed. I have noted that agreement in principle hadbeen reached but that formal details had not been workedout. There was no progress at this meeting.Respondent's proposal on "personnel actions" wasdiscussed. (Since it referred to seniority, the "agree-ment" on seniority-previously noted- was in factsubject to agreement on this provision.) Local 826 agreedto write up some language on this item.Respondent submitted in writing the language of theholiday provision which had been agreed upon thatmorning-in effect, an adoption of the plant's existingpractices in this regard. The union agreed that the lan-guage submitted accurately recorded the agreementreached.Respondent presented new language with respect toits provision as to individual deviations from establishedpay scales. There had been dispute as to whetherRespondent could, at its option, pay any employee morethan the minimum rates. Now, it was proposing thatitmight pay additional compensation "in special situa-tions."While this did not completely satisfy the union'sobjections, the parties went on to the next subjectafter a short discussion.Itwas at this meeting that Respondent offered acheckoff of union dues upon employee authorizations.Also, Respondent submitted a revised set of "miscella-neous" provisions. The revision omitted the provisionthat an employee who violated a company rule or regula-tionwould be subject to discharge or other discipline"as considered advisable" by the company, a featuretowhich Local 826 had objected. With this omission,Local 826 was agreeable to the "miscellaneous" provi-sions.I find that, as the meeting moved toward adjournment,the parties agreed that some progress had been made.The meeting ended with Local 826's agreement to bringback certain counterproposals and the agreement ofRespondent again to consider the points of disagreement.Itwas tentatively decided that the parties would meetagain on June 6. CHEVRON OIL COMPANY7.The sixthsession(June 7, 1967)Subsequently, at the request of company representa-tives, the next meeting was rescheduled from June 6to June 7.The entire morning of June 7 was spent in individualmeetings between Federal mediators and the respectiveparties, so that the two mediators present, new to thesituation, could fully acquaint themselves with the stateof bargaining. During this period, Respondent presenteda complete contract proposal, as most recently revised,in writing.When the parties came together, Kirkvold, speakingfor Respondent, said that the company had presenteda final proposal on January 31, had made changes sincethen, and had no intention of making any more changes.At this time, Local 826 submitted another written propos-alwith respect to seniority and the effectuation of person-nel actions, a proposal which was rejected by the employ-er as amounting to no real change from the union'soriginal unacceptable proposal.Johannessen said that, bargaining unit people wouldbe considered for any promotions outside the plant(within the seniority group) and that Local 826 wouldbe notified of any promotions which were made; buthe rejected Parker's request that Local 826 be notifiedin advance of vacancies.In connection with a discussion of the term of thecontract, Local 826 proposed that the January 1, 1968,4-percent wage increase negotiated on an industrywidebasis be written into the present contract, to be effectiveon the same date. Respondent declined. As a substitute,Parker asked for a wage reopening clause, to whichJohannessen queried, "Do you mean a strikeable ora non-strikeable wage reopener?" Parker said that hewas talking about a strikeable wage reopener "becauseotherwise the right to reopen would be meaningless."Johannessen rejected the request.After a mid-day recess, Respondent presented a newlyrevised grievance procedure. Added were two levelsof grievance handling: appeal to the Division productionsuperintendent and appeal to the vice president in chargeof production. Although the union conceded that thesewere additions to the previous proposal of the company,itdid not regard them aschanges;Parker expressedthe opinion that the two new. levels added nothing tothe grievance procedure. He suggested that Respondentconsider some type of arbitration, even if the arbitratorbe someone within the company complex who was famil-iarwith labor relations. Among other things, he men-tioned the name of Johannessen himself as one whomight fit the description. Johannesen rejected the sugges-tion.He said that Respondent would not take the finaldecision away from itself-officials of the type Local826 was suggesting as arbitrators were "outside thecorporate setup."With respect to the retroactivity of the wage benefitpackage-which had been installed as of May 16-Johan-nessen offered to make it retroactive to May 1 if fullagreement could be reached, and there was discussionabout a lump sum to be paid in lieu of retroactivity.463Itwas Local 826's position, expressed by Parker, thatthe wage benefit package should go back to FebruaryIat least. No agreement was reached.In the course of the afternoon, Parker expressedthe opinion that no legitimate union wouldsigna proposalsuch as that which had been presented by Respondent;he said he knew of no contracts anywhere involvingRespondent or any of its affiliates "as bad" from aunion's point of view as this one would be; and heasked if Johannessen did not agree. Johannessen, careful-lyweighing his words, said that he "could understand"Parker's position. He said that, if it would help arriveat a contract, he would make "another approach tothe company" on the retroactivity of the wage benefitpackage. Parker said that this was not the sole remainingissue, but that, if Johannessen could get "somethingmore," it might help settle the problem; however, hepointed out, his union members were more concernedwith the management rights clause than with money.Other dates for retroactivity prior to May 1, were men-tioned. Johannessen mentioned the "possibility" of anApril 15 date, if agreement could be reached on thetotal contract.Again, Parker said that the employeeswere not as concerned with money as they were withjob rights and job security.The meeting of June 7 closed with no arrangementmade for a future bargaining session.8.The seventh session (June 21, 1967)On June 14, there was a telephone conversationbetween Kirkvold and Parker. Kirkvold asked if anApril 1 retroactivity date on the wage package benefitwould' persuade Local 826 to accept the company's"last offer." Parker said that it would not, that theissues of management rights and the lack of arbitrationwere more important; he did suggest that FebruaryIwas a more appropriate date, but, he repeated, thiswas not the sole issue. During the conversation, a furtherbargaining meeting was scheduled for June 21.At the opening of the June 21 meeting, Johannessenasked whether Local 826 was ready to sign the company'slast proposal. An employee member of the negotiatingcommittee announced that a secret ballot had been takenamong Local 826's members on the company's lastproposed package, and that the package had been turneddown 14-0;24 he explained that, while money was impor-tant, it was not the most important thing-the employeesfelt that they should have some rights under the contractand also should have arbitration. Parker asked whetherRespondent was willing to accept the union's last setof proposals. Johannessen said it was not. Parker thenreviewed the items in dispute: seniority and its effecton personnel actions, a wage reopener, overtime meals,the retroactivity of the wage benefit package, manage-ment rights, and arbitration. Johannessen said thatRespondent would stand on its last set of proposalsbut was willing to make the wage benefit package retroac-tive to March 16 "if that would help."21Apparently, only the employeeswho belonged to Local 826 voted 464DECISIONSOF NATIONALLABOR REI ATIONS BOARDParker made clear Local 826's dissatisfaction withthe contract as last proposed by Respondent He wasparticularly resentful of the management rights clause,and he said that no amount of retroactivity on thewage benefit package would "buy" this contract Local826 he said would be better off without a contractsince it would be free to strike and, if necessary, tofile unfair labor practice charges if Respondent actedunilaterallyToward the end of the meeting, Johannessen intimatedthat he could understand Local 826's reluctance to acceptthe company's proposal, he could understand, he said,that, in accepting Respondent's management rights pro-posalLocal 826 might be giving up the right to bargainover certain itemsHe suggested, however that thelocal ought to take it to its members for their consider-ation, and he said that the offer of retroactivity toMarch 16 would be held open for 5 days Upon thisnote, the June 21 meeting ended with no arrangementsfor a later session9The eighthsession(August 22, 1967)On July 6, the Board'sRegionalDirector issued anorder rescheduling the hearing on the outstanding com-plaint from July 11 to August 29On August 14, 1967, Local 826, by letter, requesteda negotiating session to take place at anytime betweenAugust 18 and 23 Kirkvold, upon receipt of the letter,called Parker and asked the purpose of the meeting,he ' wondered" if Local 826 was ready to sign Respond-ent s last proposalParker said that a meeting wascalled for because Local 826 wished to discuss somereported changes in practices, some safety problems,and other "plant items " Kirkvold said he would checkwith Johannessen as to a satisfactory date, and, nextday, by letter, he notified Parker that Respondent wouldmeet with Local 826 on August 22The August 22 meeting, which consumed 2 hours,began at 9 a in Basically, it was confined to a discussionof the number of current problems rather than to contractnegotiations, since it became clear at an early pointthat neither party had changed any of its bargainingpositionsOne of the items discussed was a recentchange by Respondent in the time allowed for oneoperator to turn over the shift to anotherKirkvoldexplained that the change was made to avoid problemsunder the Fair Labor Standards Act Local 826 thenraised a question of safety, in view of the fact thatthiswas the snake season, it asked that the companycut the weeds in certain areas of the plant Respondentagreed Next, the union raised the question of the inability of some employees to attend company safety meet-ings, and Kirkvold said that something would be doneto remedy this Finally, Parker asked Johannessen toput into effect an overtime meal provision in viewof the fact that, at other installations, meals were furnished to employees working overtime, Local 826 wantedthem for employees at the North Snyder plant Aftersome consideration, Johannessen rejected the proposal,he said that, if this were an obstacle to a contracthe was sure he could "do something about it"-mean-while, Respondent would continue its practice of furnish-ingmeals on some occasions but not on others Uponthis note, the meeting-and, for some time all contractnegotiations-terminated 2'10Respondent bargains with its "employees"At orabout this period,Respondent,through its DistrictProduction SuperintendentKirkvold,engaged ina series of contactswithemployeeswhich have becomean issue hereinAt all times pertinent,theNorth Snydergas plantwas operating24 hours a day, 7 days aweek Duringthemidnight tours, orshifts,everyday and duringone additional tour on Sundays,the plant has beenmanned by a single employee,a so-called plant operatorDuring the first of the negotiating meetings betweenRespondentand Local 826-inDecember 1966-therehad been a passing reference by union representativesto the need of assistance for plant operators-presuma-bly, thoseon the one-man tours-but nothing furtheron the subject developed at that timeThe matteragain arose at a company safety awardsdinner heldon July 27, 1967Among those in attendancewere Kirkvold and 10 or 12 employees,including Hous-ton Buchanan,employee chairmanof Local 826's "workmen's committee"and a member of the union negotiatingcommittee who had been present at all contract negotiating sessions In the course of a general discussion ofsafetyitems, note was taken25 of the undue responsibilities imposed on the plant operator on the one-mantourAfterthegeneral discussionwas terminated,Kirkvoldand Buchanan,ina private conversation,agreed that the subject should be reraised at a futuresafetymeeting-ie , one of a series of meetings betweenmanagement and employees concerned with maintainingsafe conditionsA safetymeeting was held on August 10 27 Buchananand Sims, secretary of the workmen'scommittee (andthe other employee-member of the union negotiatingcommittee),were among those present After a numberof items were discussed,Kirkvold expressed concernthat there be periods in which one man was responsiblefor the plant and its operation,a sentiment echoed,in relevant respect,28 bythe employees,speaking throughtwo of their number who had been selected to organize2Between the date of this meeting and the opening of the instanthearing one week later certain conversations took place betweenthe partiesDetailshowever are lacking Respondent counsel s objeclions to the receipt of testimony thereon based on the argument thatthese events constituted settlement attemptswere sustained and thetestimony was rejected"There is immaterial dispute as to who raised the subject'There is confusion rather than contradiction as to the precisedates of this and the following related eventsMy findings are greatlyguided in this respect by the plausibility inherent in the chronology'"There is some indication that in this matter the objectives ofmanagement and of the employees differed In the context of theproposals and counterproposals which followed I find that the company srealconcern was that the capacity for production be increased (aconcern fed by the current Suez Canal crisis) while the involvedemployees were thinking in terms of expanding areas for promotion CHEVRON OIL COMPANYthe arguments on the occasion.No agreements wereconsummated and no action was taken on what becameknown as, and will here be referred to as, the "manpowershortage."During the third week in August, Kirkvold summonedBuchanan to the plant office.(Also called was oneNewman,the only plant operator on duty at the time.)Kirkvold broached the subject of increasing the totalplant complement by two men.Except for noting thata reorganization would insure that at least two employeeswould be on duty atalltimes, he did not go intodetail;he said he would like Buchanan to get the reactionof the employees29 and, thereafter, to discuss a moredetailed proposalat a meeting.Buchanan agreed.During the next few days,Buchanan and Newmantransmitted Kirkvold's ideas to "the employees"-not'further identified-who attended a meeting held in theWest Texas Bank community room in Snyder, whereLocal 826's membership had met in the past. At thatmeeting,the pros and consofKirkvold'splanwerediscussed; but, in the absence of formal details, thosein attendance felt under no compulsion to take a firmposition on the plan.Buchanan,accompanied by Sims, next met withKirkvold on September 7.30 At that time, Kirkvold pre-sented a written proposal for the reorganization of theproductionpersonnel,a reorganizationwhich would elim-inate the jobs of the three loaders in the plant,establishfour jobs in a new classification to be known as loader-operator,and increase the number of roustabouts fromfive to six. The net effect would be to increase thestaff by two, provide a loader-operator along with theplant operator on the one-man tours, and increase theplant's production capacity;the wage rate for the newclassification of loader-operator, it was proposed, wouldbe "open to bargaining." The onlyreaction expressedwas Sims' tentative observation that the unpredictabilityof the workload would render difficult the two-mantour being proposed in its present form.At this meeting,I find,Kirkvold referred to Buchananas the "union steward"and, in words or substance,suggested that Buchanan and Sims feel free to consultwith Local 826 Business Manager Parker.Next day, a"union meeting"-Buchanan's term-was held at the West Texas Bank. Buchanan presidedand Sims took notes;present were 12 to 14 employeesand Frank Parker.A number ofmatterswere discussed,including Kirkvold'smanpower-shortage proposal. Dis-approval of the proposalwas unanimous,and the detailsof a counterproposal were established. The counterpro-posal, like Kirkvold'splan,increasedthe staff by two,2VThus,Ido not credit Kirkvold's testimony,denied by Buchanan,thathe said he would like to discuss the subject with the "unioncommittee" (As will be seen,Ifind that Kirkvold regarded Buchananas the employees'"union representative",under the circumstances,for him to have considered it necessary pointedly to assert that hewas speaking to, or wished to speak to, the union committee strikesme as implausible)On the other hand, I do not credit Buchanan'stestimony,denied by Kirkvold,thatKirkvold said "the union hadnothing to do with this ""'Meanwhile,the instant hearing had begun,on August 29465but it differed in details; and,most importantly,itcon-templated filling all new vacancies above those in theroustabout classification from within the North Snyderplant.The counterproposal having been reduced to writing,itwas presented to Kirkvold by Buchanan on September11.Within the next 10 days,31 Kirkvold conveyed thecompany's rejection of the employees'counterproposal.The reasons, as given by him: (1) the employees' pro-posed reorganization was "topheavy"at the"operation-al" end and unduly light in the roustabout(labor) area,and (2)the company'sacceptance of the principal ofin-plant seniority in this area would undercut Respond-ent's general position on seniority which was beingmaintained in the current contract negotiations.There the matter lay, except that on a number ofoccasions up to and including February 6, 1968, Kirkvoldasked Buchanan if the employees still felt the sameabout the company's proposal. On each such occasion,Buchanan answered in the affirmative.No organizationalchanges have been made.11.The service awards dinner of December 6, 1967The last contract bargaining meeting had taken placeon August 22,1967, and the latest session of this hearinghad been held on September 14. Except to the extentthat itmight be found in the conversations on themanpower shortage the details of which are containedin the last preceding subsection hereof,contact betweenRespondent and Local 826 had been broken.And now,the end of the year was approaching. The significanceof the yearend, it will be remembered, was that thiswould be the occasion for a reraising of the questionof the additional 4-percent wage increase which hadbeen agreed upon in the industrywide bargaining whichtook place a year earlier.32On November 15, Parker, for Local 826, wrote toKirkvold,asking for a negotiating session with the com-pany "in an attempt to reach an agreement and alsoto propose another wage increase,aswillbe due inthe industry January 1, 1968." By letter dated November20, Kirkvold informed Parker that company representa-tiveswould be available for a meeting on December7, one of the dates suggested by Parker.On the evening before the scheduled meeting, thecompany sponsored a dinner at the Snyder CountryClub. The occasion was the presentation of severalservice award pins;in attendance were several membersof management,including Kirkvold,and 12 or 13 employ-ees, of whom 5 were from the North Snyder plant.Predinner drinks were served to those who wished themand, after dinner, there was a "happy hour."During the postprandial period,Kirkvoldand employ-ee union representative Sims had a conversation. John" Meanwhile,the instant hearing went on At the hearing sessionsof September 12, 13, and 14, there was no mention by any of theparties of the item now being discussed12 It will be remembered that Local 826 had raised the subject ofa January I, 1968, wage increase at the bargaining meetings of May16 and June 7 466DECISIONSOF NATIONALLABOR RELATIONS BOARDGrinslade, also a North Snyder plant employee, wasnot a participant, but he was nearby, in a positionto hear most, if not all, the pertinent remarksKirkvold said that the company "was compelled totake" a `hard-nosed" or "tough" attitude during thebargaining period and that, if the union were not inthe picture, some changes would be made Sims, takingthis to be a suggestion to "vote the union out," saidthat the employees' voting to get rid of the union wastantamount to their voting to lose their jobsKirkvolddenied this, he said he would provide a written guaranteethat no jobs would be lost if the union were oustedSims, in apparent reference to the requirements of theAct, said that Kirkvold could not make such a statementin writing, an observation with which Kirkvold on reflection, agreed "The ninth negotiating session (December7, 1967)Pursuant to arrangements previously made, represent-atives of Respondent and of Local 826 met at 9 a mon December 7, 1967 Johannessen was not present,in his place was his assistant, Charles Lantrip, whohad attended all but two of the previous sessions buthad not taken on active speaking part At this meeting,Lantrip and Kirkvold spoke for the companyParker, for the union, opened by suggesting that the4-percentwage increase scheduled to go into effectin the industry on January 1, 1968, be given to theemployees in the unit on that date without prejudiceto the current bargaining on any issue At the sametime, he raised the matter of an employee's not havingreceived "funeral pay" which was coming to him, andhe requested data as to the overtime hours and the`relief"persons' hours worked in the recent pastRespondent said that the requested information wouldbe made available, but it rejected the proposal as tothe 4-percent increaseAt this time, Lantrip asked if the union had anyadditional proposals or complaints it wished to placeon the table Parker's answer was in the negative, hesaid, in effect, that Local 826 was "not unhappy with"the existing situation-"Maybe we are better off withouta contract " (I find that he was referring to the contractoffered by the company, which, in his opinion, constitut-ed a surrender by Local 826 of certain rights securedby the Act, and I find further that Respondent's repre-sentatives were aware of the meaning of his statement )Lantrip's response "Well, the company would like toa have a contract " (I find, it should go without saying,that the reference was to a contract in terms of theproposal last placed on the bargaining table by Respon-dent )" In these findings I have generally credited the testimony of Simsas corroborated in substance by GrinsladeKirkvold in testifyingdid not violently disagree his slantdiffered to some extent-I credithis explanation that by his allusion to a tough policyhemeantthatRespondent could not afford to establish new working practiceswhich would undercut its birgammg positions-and he was more vague(Both he Ind Grinslade hid been drinking at the dinner Sims hadnot )After a short recessKirkvold made a wage offeron behalf of the company He offered not only the4-percent increase, but, in addition, upward "wageadjustments" in several job classifications which werebeing given at other of Respondent's locations, thewhole "to become effective January 1, 1968 providedagreement is reached on the contract by January 1,1968 If no agreement is reached by January 1, 1968,the above wage rates will become effective on the dateagreement is reached on a contract " Parker said thatthe proposal, tied as it was to the company's last contractproposal, was unacceptable 34 He pointed out that, asfor the differences between the parties '31 Local 826was willing to make changes in its various positionsifRespondent assumed a like attitudeLantrip saidthat the company was not ready to retreat, in anysubstantial sense, from its latest positionLantrip urged that Parker not act precipitously onthe company's wage offer-that the offer be taken tothe employees for their consideration He was told thatthe committee would present the matter to the employeesbut would recommend against its acceptance, if Respond-ent was given no word to the contrary within 5 days,Parker said, it could assume that the employees hadrejected the offerThe meeting ended well before noon Before it wasconcluded, the parties discussed the matter of whether(unlike the past) the employee-members of the unioncommittee might not report for work following a bargain-ing session lasting less than a half day, and it wasagreed that, henceforth, they could go to work13Respondent installs the industrywide 1968 benefits-The tenth session (January 10, 1968)On November 30, 1967, in a notice posted at theNorthSnyderplant,Respondent'spresidenthadannounced that the company's unrepresented classifiedemployees would be given a 4-percent general wageincrease effective January 1, 1968 At the parties' bar-gaining session of December 7, as noted earlier, companyrepresentatives had agreed to make the package (plusseveral wage adjustments) applicable to North Snyderemployees if the union agreed to all other aspects ofRespondent's proposed contractNow, by letter ofDecember 26, Local 826 formally rejected Respondent'soffer In the letter, Parker stated that the 15 unionmembers in the unit had unanimously turned down theoffer (1) because the wage-adjustment aspect of theoffer was "discriminatory" since its benefits would basically inure to employees of the unit who were notmembers of Local 826 and (2) because the conditioningof the offer on the union's acquiescence in the company'slast proposed contract was considered to be "illegal "14Among other things he counterproposed that additional ciassifications be given adjustmentsThe company turned down the counterproposal'Once again it was agreed that the major items still in disputewere seniority arbitration and the strike prohibition management rightsand the extent of managements right to transfer into and out ofthe unit CHEVRON OIL COMPANYContinuing, he asked for information as to any otherwage-adjustments made outside the unit; he proposedthat the 1968 increase, including the adjustments offeredby Respondent, be put into effect without prejudiceto further bargaining on the contract; and he suggestedthat the parties again meet on the subject if this sugges-tion was not satisfactoryAs of January 1, 1968, the 4-percent, including adjust-ments,31 was put into effect for classified employeesof Respondent who were not represented by unions.37The employees in the instant bargaining unit did notreceive-and at least by the close of this hearing onMay 22, 1968, had not received-the 1968 increase;they were the only group of the company's classifiedemployees who did not. The reason for Respondent'swithholding of the increase from this unit-I find onthe basis of Lantrip's credited testimony-was that itsought to "use" the holdback of benefits given elsewhereas "leverage" to force Local 826 tosigna contractas favorable as possible from the company's standpoint.On January 3, Kirkvold answered Parker's letter ofDecember 26. He gave the requested information asto wage adjustments and he rejected the union's wageproposal contained in the letter; he "again" asked wheth-erLocal 826 had any counterproposals; and he notedthat company representatives would be available onJanuary 9, 10, or 11 "if you feel that a further meetingwould be beneficial."Pursuant to arrangements thereupon made, the partiescame together at 9 a.m. on January 10.At the outset, the union presented a set of ninechanges in the items listed in the company's writtenwhole contract proposal put on the table 7 monthsearlier. Particularity here would not add to the cogencyof this discussion. Suffice it to say that the parties,in an effort to provide a measure of the company'sreaction of these counterproposals, offered extensivetestimony on and devoted extended argument to thequestion of whether the union's counterproposals consti-tuted any real deviations/concessions from positionstaken by Local 826 in the past; and, suffice it to sayon this point that (I find) the union, in presenting thecounterproposals, (1) offered nothing which had notalready, in the same or similar form, been offered forconsideration by Respondent, but (2) in a situation which,inmy opinion, had deteriorated due to a lack of thetangible crystallization of respective positions, was atleast putting forth concepts in writing which, althoughbrought out before, had been treated only orally andin fleeting detail.After the union's proposal had been discussed pointby point, Respondent requested a recess. The recessbegan between 10:30 and 11 a.m., and, including aluncheon break of I hour, lasted until 1:15."'The whole sometimes referred to here as the 1968 package37Also among those who received the increase were the Local 826-represented employees of Respondent's affiliate at El Paso, Texas (provi-sion for which had been included in the 1967-68 contract coveringthem), as well as other union-represented employees (where agreementbetween company and union was reached on the increase)467After lunch, Lantrip stated that Respondent had seri-ously considered each of the union's proposals andwas ready to accept several of them: it was agreeableto a change in the effective tenure of the contractfrom that proposed by Respondent 7 months earlier,and to the increase of the period in which an employeerecalled from layoff might report, from 5 days to 10days; parts of the union's proposals on seniority andon personnel actions were acceptable (full agreement,however, being conditioned on mutual agreement onrelated provisions); and "something could be workedout" as to the union's proposals for an advance postingofwork schedules and the equalization of overtimeassignments. In all other respects, Lantrip said, thecompany adhered to its previous positions, and he makeno new proposals on behalf of Respondent.As the meeting came to a close, Parker once againasked Respondent to consider installing the 4-percentincrease, this time without prejudice to further bargainingon the wage "adjustments" as well as on all otherissues of the contract being negotiated. Lantrip saidthe company would consider this and would converyits response in writing.This was the last meeting between the parties.By letter dated January 15, 1968, Respondent, throughKirkvold, rejected Parker's latest proposal that the 4-percent increase be installed as of January 1 and thatthe parties thereafter continue to bargain on any individ-ual classification wage adjustments and all other aspectsof a contract. The letter stated, however, that the compa-ny's proposal of December 7-the installation of the1968 increase, including adjustments-still stood. Inreply, Parker asked whether this meant that the compa-ny's offer in this respect was no longer contingent uponunion agreement to Respondent's last proposed contract.Kirkvold, clarifying by letter on February 6, noted thatits offer was contingent upon arrival at a contract.(Upon receipt of this last letter, Local 826 filed thecharge in Case 16-CA-3221.)IV.DISCUSSION-CONCLUSIONSThe General Counsel contends, first, that the evidencein this record supports the finding that Respondent,through an agent, made promises and threats to induceemployees to forego union representation, thereby inter-fering with, restraining, or coercing them in the exerciseof their self-organizational rights. The reference is tothe statements made by Respondent's District ProductionSuperintendent Charles Kirkvold to employee RobertSims, in the presence of employee John Grinslade, atthe service awards dinner on December 6, 1967. Myfindings with respect to this incident appear at sectionIII,B, 11,supra,and they will not be repeated indetail here.With respect to Kirkvold's statement thatthe company "was compelled to take" a "hard-nosed"or "tough" attitude during the bargaining period, itmight be argued that he was saying merely that Respond-ent, in its best economic interests, was engaged in"hard" but not "illegal" bargaining. His statement takeson additional meaning, however, in view of the facts 468DECISIONSOF NATIONALLABOR RELATIONS BOARDthat (1) (as found hereinbelow) Respondent was indeedengaged in an unlawful course of bargaining conductand (2) more importantly, Kirkvold simultaneouslyasserted that "if the union were not in the picture,some changes would be made." And what he was sayingwas made crystal clear when he added that he wouldprovide a written guarantee that no jobs would be lostifLocal 826 were ousted as bargaining representative.On the basis of the preponderance of the evidence,Ifind that Respondent, through Kirkvold; did indeedattribute the absence of benefits to the fact that theemployees were represented by Local 826 and did indeedpromise that there would be additional benefits if theemployees would forego such representation.Next, the General Counsel takes the position thatthe failure of Respondent to give its, North Snyderplant employees the 1967 wage benefit package betweenJanuary 1 and May 16, 1967, and the additional 4-percent increase on and after January 1, 1968, constitutedboth an interference with, and restraint and coercionof employees in the exercise of their self-organizationalrights, and a discouragement of membership in Local826 by discrimination with respect to working conditions.Respondent, through its testimony and its arguments,candidly concedes-and I have found-that the companyheld back the benefits in question as "leverage" toforce Local 826 to sign as favorable as possible a contractfrom the company's standpoint; in other words, it wasexerting economic pressure at the bargaining table. ButI cannot find, on this record'38 that Respondent's conductin this respect either was designed, to coerce or hadthe necessary effect of coercing employees in the exer-cise of their self-organizational rights or with respectto their desire to belong to Local 826.The remainder of the General Counsel's attack isconcerned with what he conceives to the Respondent'sfailure to discharge its bargaining obligation as requiredby the Act.-First, he argues that the promises/threats-of-loss ofbenefits and the withholding of wage increases discussedabove, whatever else they may have amounted to, consti-tutedper seviolations of Respondent's obligation tobargain collectively with Local 826.3"Ihave already found that the Kirkvold's statementsof December 6, attributable to Respondent, did interferewith, coerce, and restrain employees in'the exerciseof their self-organization rights. In context, however,38Inote particularly that the company or one or another pf itsaffiliates took like action with respect to all union-represented employees,,and that' it ceased withholding these benefits from any unit of suchemployees upon reaching an appropriate agreement with their bargainingrepresentative31 In argument, counsel for the General Counsel eschews anyperse approach to his refusal-to-bargain allegationsHe only urges meto look at the "total picture"-including the incidents here under discus-sion-to measure Respondent's course-of-bargaining conductBut acareful reading of the complaint, as amended, reveals that, in theseseveral respects at least, the General Counsel does believe that Respond-ent separately violated Sec 8(a)(5) of the Act At any rate, leavingfor later treatment their effect upon` any finding as to Respondent'sgeneral good faith in bargaining, I here pass upon the lawfulness ofthese aspects of Respondent's conduct, standing aloneIwould not find his statements, themselves, to constitutedirect dealing with employees or any other form ofbargaining in derogation of Local 826's exclusive bargain-ing status.Kirkvold was acting coercively but (I find)he was not "bargaining" or "failing to bargain" inany meaningful sense .411As for the withholding of benefits on two occasions,I have already found that the incidents constituted neitherinterference-with/restraint-of/coercion-re the self-organi-zational rights of Respondent's employees nor discour-agement of their union membership. Although the ration-ale for theper seviolation of the bargaining obligationis nowhere articulated, I gather that the General Counselseeks to persuade me that Respondent wasunilaterallysetting a working 'condition when it withheld from theLocal 826-represented employees a benefit given otheremployees.The argument is unconvincing. Since Ibelieve that Respondent correctly construed the matterto be a subject of the pending negotiations, and sinceitdid engage in bargaining over this along with othersubjects, it follows that I find no independent refusalto bargain in its refusal to install the benefits absentagreement between the bargaining parties.Next, the General Counsel contends that, in derogationof its obligation to deal exclusively with Local 826,their bargaining agent, Respondent, through its agent,Kirkvold, bargained directly with employees of theaffected bargaining unit over the "manpower shortage."(For details, see the subsection herein entitled "Respond-ent.bargains with its `employees,'" supra.)The shortanswer is that, Kirkvold was speaking to the employeesthrough Buchanan and Sims, spokesmen for Local 826.41There is no substantial evidence of an attempt to avoiddealing with the employees' bargaining representative.Finally, the General Counsel impugns Respondent'soverall motivation at the bargaining table, denominatingits "bargaining" as a sham and a delusion and chargingthat it had no intention of arriving at a contract withLocal 826. It is in connection with the determinationof the validity of this contention that I have set forthin extended detail the occurrences from November 1966to date.I find the General Counsel's contention well taken.At the outset of these negotiations, I am convinced,Respondent was prepared to bargain in good faith with"'But I do consider these statements as bearing upon the goodfaith of Respondent in bargaining, discussedinfraSee the Trial Examin-er'sDecision in theB F DiamondConstrictionCompanycase, asaffirmed by the Board in 163 NLRB 161" On the evidence in this record, it is clear and I find that Local826-by letter from Frank Parker dated December 2, 1966-informedRespondent that a "workmen's committee" was specifically authorized"tomeet with management in an effort to settle any problem thatmay arise in the plant from now until our contract is complete",thatKirkvold was dealing with members of the workmen's committee,that, in addition', Kirkvold gratuitously suggested that the committeemenshould feel free to discuss the matter with Local 826 Business ManagerParker, and that, in fact, Parker was aware of the discussions goingon and voiced no disapproval Indeed, I regard it as passing strangethat in view of Parker's awareness of the situation at that time, detailswere not aired 'at the sessions of this hearing occurring on September12, 13, and 14, 1966 CHEVRON OIL COMPANYLocal 826.42 Its early positions and proposals were nomore extreme than were Local 826's, and there wasno indication that it was not prepared to enter intothe give-and-take discussions which would lead to acontract.43But, sometime between January 18 and 31, Respond-ent's bargaining attitude took on a new look. On the18th, in a discussion of the issue of management rights,Johannessen, for Respondent, said that his principal,under its proposal, sought to retain the freedom toact which it enjoyed before Local 826 entered the picture;and, his attention called to the possibility that the compa-ny could "wipe out" the bargaining unit under its con-tracting-out-work proposal, he merely said that this was"not Respondent's intention," moreover-as I havealready found-on or prior to the 30th, Respondent,(1)having concluded that Local 826 would not takeovert steps to force the issue of the contents of thecontract, decided to be more forceful on its own part,and (2) having concluded that the union's spokesmanwould make undue use of the arbitration process becausehe was a "nitpicker" who acted "legalistically,"44 decid-ed, contrary to itsoriginal(upublicized) position, notto give in on the issue of arbitration in any respect.Also on the 30th, in connection with discussions ofcertain company proposals Johannessen said that, whileRespondent had no intention of using the powers itreserved to itself under these proposals to the disadvan-tage of the employees or to jeopardize the bargainingunit, he would give no written assurances thereof; also,he said that if the union felt the company was takingundue advantage in any of these areas, it could grieve(under a grievance procedure the terminal point of whichwas a decision by a company official) or it could takeup the matter again come next contract negotiationtime.By the close of the January 30-31 negotiating session,the discussions were confined to the acceptability ornon-acceptability of the company's offers on the variousissues, for, although the union had expresseda willing-ness to yield on certain of its own proposals if it weregiven concessions, Respondent took the position thatits latest proposals, to all intents and purposes, wereits final ones. And, since Local 826 would not acquiescein these proposals, the parties agreed-and I find-that an impasse had been reached.Among Respondent's proposalsin impassewere thefollowing: The company could, without restriction, pay12 I make this finding in the face of the General Counsel's insinuationsto the contraryGranted that Respondent, to a degree, displayed apreelection attitude favoring rejection of Local 826 as its employees'bargaining agent, the available evidence does not indicate that, theelection results announced, it was not prepared to accept and to dealwith Local 826 as the employees' agent4' I have found, for example, that despite its stated position onthe point, Respondent was originally prepared to grant some formof arbitration as the final determinant of employee grievances44 I have carefully considered the company's basis for this evaluationof Frank Parker, as revealed by Johannessen's testimony at the instanthearing I can only conclude that it believed that Parker too militantlypursued the union's objectives-in negotiations, "bargained hard," and,in any arbitration machinery which might be available, would pressany grievance which had a 50-50 chance of victory469employees compensation in addition to the wage ratesfixed; for purposes of deciding upon personnel actions,Respondent would be the one to decide upon employees'qualifications and abilities; the right to make job-assign-ments was to be reserved to the company, and out-of-unit employees could be assigned to perform unitwork; employee violations of plant rules would be causefor discharge or such other disciplinary action as thecompany deemed advisable; existing employee benefitplanswould be subject to change by the company;and-under Respondent's management rights clause-all rights "to manage the business" as they previouslyexisted were reserved exclusively to Respondent-rightswhich included the establishment of starting and quittingtimes and work schedules, the establishment or elimina-tionofwork classifications and the establishment,change, elimination, or consolidation of jobs, the fixingof wage rates of new jobs and classifications, the con-tracting or subcontracting of work, the making andenforcement of plant rules, the determination of thesize of the work force, the assignment of duties toemployees and of employees to jobs, and the hire,suspension, layoff, recall, scheduling, assignment, dis-charge, promotion, retirement, demotion, or transferof employees.Over the next 11-plus months, seven more bargainingsessions were held. During this period-as during theperiod covered by the first three sessions-Respondentmade concessions with respect to a number of its propos-als but, on the points in dispute above noted, it remainedbasically firmed. In essence, it still insisted on the rightto assign unit work to outsiders; on the right to payemployees additional compensation "in special situa-tions"; on the right of transfer-in and transfer-out-ofthe unit at the company's "sole discretion"; on theexclusive right to determine an employee's qualificationsand ability for purposes of deciding upon personnelactions provided the right be not "unreasonably" exer-cised;4i and on the right unilaterally to exercise the"management rights" functions previously listed46-allsubject to grievance under a procedure the terminalstep of which was the decision of an official of Respond-ent and in the context of a no-strike commitment byLocal 826. Moreover, its insistence on the right unilater-ally to amend any of the existing employee benefitplans was unaltered.On a number of occasions during the period in ques-tion,Parker, for the union, indicated a willingness tomove closer to the company's positions if the companywould be more flexible; and, on a number of occasions,Johannessen or his successor-negotiator, Lantrip, forthe company, indicated that Respondent had gone asfar as it would. Respondent's position is epitomizedby Johannessen's statements (made on March 23) tothe effect that, no matter what Local 826 did, the compa-ny would make no further concessions; it was unwilling31The proviso was offered by Respondent subsequent to JanuaryIn this respect, a notable concession by Respondent subsequentto January 31 was its abandonment of insistence on unilaterallysettingpay rates for new operations 470DECISIONSOF NATIONALLABOR RELATIONS BOARDto give away rights 'it had possessed prior to the adventof the union; and, with respect toexistingworkingconditions not otherwise treated in its proposals, itreserved the right to alter them during the life of thecontract.II have already noted that, at the January 30-31 session,Johannessen took the position, with respect to Local826's objections, that it would have no real recourseifRespondent misused the powers which it had reservedto itselfwith respect to certain working conditions,that if Respondent so acted, the questions could beagain raised at renegotiation time. And he said essentiallythe same thing again on May 16. In the absence ofany evidence indicating a change in attitude, I findthat one of Respondent's continuing objectives was topostpone to another day the yielding to Local 826 ofthe rights of full participation in the determination ofworking conditions at the North Snyder,plantIhave found that, on January 30, Johannessen-in connection with a discussion of the company's jobassignment privileges under his proposal-had statedthat unit-erosion was not within Respondent's intentionbut had refused to give any written assurance to thiseffect. Subsequently, on March 23-in the midst ofhis summary of Respondent's current position-he saidthat one could not "put everything into a contract";asked if he would include in a contract a commitmenttomaintain existing working conditions, he refused;and-in answer to an employee-negotiator's suggestionthatRespondent's proposed contract made it possiblefor the company, at its option, to wipe out certainemployee rights now enjoyed without a contract-Johan-nessen merely repeated, "You just [can't] put everythingin a contract." I find and conclude that part of Respond-ent's objective in this series of negotiating sessionswas to avoid, to the extent it could avoid, the inclusionof written' assurances in any contract which might beexecuted.On January 31, as noted, Respondent had determinedupon and wasinsistingupon a two-step grievance proce-dure without arbitration and in connection with a no-strike commitment by Local 826. On May 16, Johannes-sen, after a 15-second consideration, rejected a unionproposal that, with respect to any particular grievance,at the company's option, ,either arbitration be madeavailable or the no-strike commitment be inapplicable.On June 7, Johannessen added two levels to its proposedgrievanceprocedure; the terminal point was nowRespondent's vice president in charge of production.Regarding, this as no true change, Parker placed onthe table a variation: what would Johannessen's reactionbe-he asked-to the final decision on a grievance restingin a company official familiar with labor relations, inJohannessen himself, for example? Johannessen rejectedthe idea, insisting that company officials of the sortsuggested were "outside the corporate setup." I findthat Respondent's negotiators believed that the grievanceprocedure offered by the company was, under the cir-cumstances, an ineffective one from the union's stand-point;47' and, on this record, I find and conclude thatthey were determined not to offer an effective one.Finally, I find, on this record, that (1) Local 826believed that its becoming party to a contract containingthe provisions last proposed by Respondent would placeitin a position more disadvantageous than having nocontract at all '41 (2) Respondent was aware of thisbelief'49 and (3) Respondent shared the belief."" Norwas the belief ill-founded. Acceptance of Respondent'slatestproposed contract would involve a substantialsurrender by Local 826 of the right, to participate indecisions as to the fixing and installation, the continuedmaintenance, and the alteration of the working conditionsof the employees it represented,-"' as well as an abandon-ment of the right to take strike action which it mightlawfully take in the absence of a contract.In sum, we have here an employer who, as of acriticalmoment in its negotiations with the bargainingrepresentative of its employees-at or about January31, 1967-had decided, because of its evaluation ofthe relative strength of the parties to the negotiations,to take a "hard line"; who, because it believed thatthe spokesman for the bargaining representative wasprone himself to take strong positions, had decidedto abandon its former willingness to give some formof arbitration as the terminal point of a grievance machin-ery; who had been proposing that the bargaining repre-sentative surrender the right to participate in determina-tions as to the content and/or the continued maintenanceof a substantial number of important working conditions;who, its attention called to the potential for the destruc-tion of employee bargaining rights inherent in certainof its proposals, had conceded the prospect but, denyingany such intentions, (1) nevertheless had refused togivewritten assurances thereof and (2) had insistedthat-if what was feared should occur-the bargainingrepresentative (a) could resort to the grievance machinerywhich should eventually be adopted or (b) could reraisethe subject at the next period for negotiating a contract;and who had proposed that employees' grievances besettled by means of machinery which-it was aware-was ineffective. And we have here an employer who,,thereafter, refused to budge to any substantial degree,from the positions just noted despite the willingnessof the bargaining representative to engage in give-and-take discussions; and who continued adamantly to insistupon terms and conditions of a collective bargainingcontract which, if adopted by theparties,wouldarrogateto the employer the unilateral determination of a substan-" To all intents and purposes, Johannessen verified this at the bargain-ing table-on May 16-and in testifying at the instant hearing°NParker made this clear at meetings held on March 23, June 7and 21, and December 7"'Each time the matter came up, company spokesmen expressedan understanding of the union's position'" Johannessen regarded the last contract proposed by Respondentasmanagement-oriented and the best of those to which Respondentor any of its affiliates was a party''But I am not persuaded, as argued by the General Counsel, thatthe working conditions prescribed by the proposed contract constituteda "step backward" from practices currently existing at the North Snyderplant CHEVRON OIL COMPANYtialnumber of working conditions in which-under theAct and absent any contract whatsoever-the bargainingrepresentative would have had a voice.InN.L.R.B. v. Herman Sausage Company,Inc.,52the United States Court of Appeals for the Fifth Circuit,after taking note of the fact that the Board may notcompel bargaining concessions or otherwise sit in judg-ment upon the substantive terms of collective bargainingagreements,"' went on to say:On the other hand while the employer is insuredthese valuable rights, he may not use them asa cloak. In approaching it from this vantage, onemust recognize as well that bad faith is prohibitedthough done with sophistication and finesse. Conse-quently, to sit at a bargaining table, or to sit almostforever or to make concessions here and there,could be the very means by which to conceala purposeful strategy to make bargaining futile orfail.Hence, we have said in more colorful languageit takes more thanmere"surface bargaining," or"shadow boxing to a draw," or "giving the uniona runaround while purporting to be meeting withthe union for the purpose of collective bargain-ing. "541Ihave neither the desire nor the authority to compelRespondent here to make concessions or to sit in judg-ment upon the contractual provisions which it insistsupon including in this contract. But I am convincedthat, in its adamant insistence upon terms and conditionsthe acceptance of which, in effect, would serve to relieveitself of a substantial part of its bargaining obligationsunder the Act, in the context which I have describedabove, Respondent was not truly bargaining collectively,as the term is defined in Section 8(d) of the Act. Inmy opinion, the nature of the proposals to whichRespondent so vigorously adhered and the bargainingconduct of its negotiators denoted something more than"hard bargaining"; the preponderating evidence warrantsthe conclusion that Respondent was "surface bargain-ing"-that is, it did not approach the bargaining tablewith an open mind and purpose to reach an agreementconsistent with the respective rights of the parties 55on the contrary, it was going through the motions withno real intention of arriving at a mutually acceptablecontract.On the latter point, a recent Board'decision is particu-larly pertinent. InStuart Radiator Core ManufacturingCo., Inc.,173 NLRB No. 27, the Board, agreeing withthe Trial Examiner that the employer there had engagedin surface bargaining to avoid reaching a meaningfulagreement with its employees' bargaining agent, said:This effort to undermine the Union was clearlymainifested by the nature of the contract proposalsoffered by Respondent at the bargaining table. Thus,Respondent insisted on a broad and extremely275 F 2d 229,rehearingdenied 277 F 2d,793CitingN L R B vAmerican NationalInsurance Co ,343 U S395, 402, 404-acase also cited by Respondent hereinN L R B vHerman SausageCo , supra,232 CitationsomittedSeeMature TransportCompans vN L R B ,198 F 2d 735, 739(C A 5)471detailedmanagement rights clause which reservedto Respondent absolute unilateral control over virtu-ally every significant term and condition of employ-ment.. . .While it is well established that an employer'sinsistence upon a management rights clause doesnot itself violate Section 8(a)(5), the nature of anemployer's proposals on management, rights andother subjects are material factors in assessing itsmotivation in approaching negotiations. Thus, rigidadherence to proposals which are predictably unac-ceptable to the Union may indicate a predetermina-tion not to reach agreement, or a desire to producea stalemate, in order to frustrate bargaining andundermine the statutory representative.An evaluation of all Respondent's proposals here-in indicates that Respondent was determined toforce the Union to abandon its right to be consultedregarding practically all disputes that might ariseduring the term of the contract relating to termsand conditions of employment; i.e., to waive itsstatutory right to bargain collectively. Such propos-als indicate more than hard bargaining. Since theRespondent could not have offered them with anyreasonable expectation that they would be accepta-ble to the Union, we can only conclude thatRespondent did not approach negotiations in goodfaith and with the intent of reaching an agreement.We thus find that Respondent's approach to negotia-tionswas superficial and completely inconsistentwith the principle of good-faith bargaining. [Foot-notes omitted.]Having compared the facts in theStuart Radiatorcasewith those in the instant situation, I am of the opinionthat the quotation applies even more strongly here.`,`For the reasons given above, on what I believe tobe a fair preponderance of the evidence, I find andconclude that Respondent failed and refused to bargaincollectivelywith the bargaining representative of itsemployees in an appropriate bargaining unit on andafter January 31, 1967.Upon the foregoing factual findings and conclusions,I come to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 826 is a labor organization within the meaningof Section 2(5) of the Act.3.Allproduction and maintenance employees inRespondent'sNorth Synder (Texas) gasoline plant,excluding guards, office clerical, professional employeesand supervisors as defined in the Act, constitute andat all times material herein constituted a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.Also, seeN LR B v Reed & PrinceMfg Co ,205 F 2d 131,139-140 (C A 1), cert denied 346 U S 887 472DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Local 826, on and since October 20, 1966, hasbeen and is the exclusive representative of all employeesin the aforesaid bargaining unit within the meaning ofSection 9(a) of the Act.5.At least on and since November 6, 1966, Local826 has requested Respondent to bargain with it `overthe working conditions of the employees in the aforesaidbargaining unit.6.On and since January 31, 1967, Respondent hasrefused to bargain with 'Local 826 as the exclusiverepresentative of the employees in the afbresaid bargain-ing unit, thereby engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.7.By the foregoing conduct, by telling employeesthat the absence of benefits was attributable' to theirbeing representated by Local 826 and by promisingthem additional benefits should they forego such repre-sentation, Respondent has interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed them in Section 7 of the Act, in violationof Section 8(a)(1) thereof.8.The aforesaid unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) ofthe Act.9.Except for the foregoing, Respondent has commit-ted no unfair labor practices under the Act.THE REMEDYHaving found that Respondent has engaged in andisengaging in certain unfair labor practices, I shallrecommend that it be ordered to cease and desist there-from and to take certain affirmative action in orderto effectuate the policies of the Act.As the unfair labor practices committed by Respondentare of a character striking at the roots of employeerights safeguarded by the Act, I shall also recommendthatRespondent cease and desist from infringing inany manner on the rights guaranteed in Section 7 ofthe Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thecase, and pursuant to Section 10(c) of the Act, I herebyissue the following:RECOMMENDED ORDERChevron OilCompany, StandardOilCompany ofTexasDivision,of Snyder,Texas,itsofficers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectivelywith Local 826,International Union of Operating Engineers,AFL-CIO,as the exclusive representative of its employees in abargaining unit consisting of the production and mainte-nance employees at its North Synder(Texas)gasolineplant,exluding office clerical,professional employeesand supervisors as definedin the Act.(b)Attributingthe lack of employee benefits to theirrepresentationby Local 826and promising additionalbenefits if employees are no longer represented by Local826.(c) In any other manner, interfering with, restraining,or coercing its employees in the exercise of their rightto self-organization, to form labor organizations, to joinor assist any labor organization, to bargain collectivelythrough representatives of their own choosing, to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any and all such activities.2.'Take the following affirmative' action which I findwill effectuate the purposes of the Act''(a)Upon request, bargain collectively with said labororganization as the exclusive bargaining representativeof the employees in the above-described unit.(b)Post at its North Synder (Texas) gas plant copiesof the attached notice marked "Appendix."57 Copiesof said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's authorized representative, shall be postedimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to Respond-ent's employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'"IT IS FURTHER RECOMMENDED that the complaintherein be dismissed insofar as it alleges violations ofthe Act not specifically found herein.In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthewords "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 16, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Exam-iner of the National Labor Relations Board and in orderto effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively withLocal 826,InternationalUnion of Operating Engi-neers,AFL-CIO, as the exclusivebargaining repre-sentative of the nonsupervisory production and CHEVRON OILCOMPANYmaintenance employees in our North Snyder, Tex-as, gas plantWE WILL NOT attribute the lack of employeebenefits to their representation by Local 826, andWE WILL NOT promise additional benefits if employ-ees are no longer represented by Local 826WE WILL NOT, in any manner, interfere with,restrain, or coerce our employees in the exerciseof their rights to organize, to form, join, or assista labor organization, to bargain collectively througha bargaining representative chosen by themselves,to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aidor protection, or to refrain from any such activitiesDatedBy473CHEVRON OIL COMPANY,STANDARD OIL COMPANYOF TEXAS DIVISION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by anyother materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 8A24,Federal OfficeBuilding,819 Taylor Street, Forth Worth,Texas 76102, Telephone 817-334-2921